

EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
RESTAURANT ACQUISITION PARTNERS, INC.,
 
OREGANO’S ACQUISITION, INC.,
 
OREGANO’S HOLDINGS LLC,
 
OREGANO’S PIZZA BISTRO, INC.
 
AND
 
MARK S. RUSSELL,
 
THE SOLE SHAREHOLDER OF OREGANO’S PIZZA BISTRO, INC.
 
 
DATED AS OF JUNE 19, 2008
 

--------------------------------------------------------------------------------





   
Page
     
ARTICLE I
     
THE TRANSACTION
 
Section 1.1
The First Merger
2
Section 1.2
Effective Time; Closing
2
Section 1.3
Effects of the First Merger
2
Section 1.4
Effect on Capital Stock
3
 
(a) Company Common Stock
3
 
(e) Capital Stock of Merger Sub
4
 
(f) Cancellation of Treasury and Parent-Owned Stock
4
 
(g) Cancellation and Retirement of Company Common Stock
5
   
 
Section 1.5
Surrender of Certificates
5
 
(b) Exchange Procedures
5
 
(c) Transfers of Ownership
5
   
 
Section 1.6
No Further Ownership Rights in Company Stock
5
Section 1.7
Lost, Stolen or Destroyed Certificates
6
Section 1.8
No Liability
6
Section 1.9
Required Withholding
6
Section 1.10
Taking of Necessary Action; Further Action
6
Section 1.11
[Reserved]
7
Section 1.12
[Reserved]
7
Section 1.13
No Fractional Shares of Parent Common Stock, Rounding of Cash Amounts
7
Section 1.14
Holdback Shares
7
Section 1.15
Rule 145
7
Section 1.16
Shareholder Matters
7
Section 1.17
The Second Merger
8

 
i

--------------------------------------------------------------------------------


ARTICLE II
     
MERGER CONSIDERATION ADJUSTMENTS
 
Section 2.1
Preparation of the Company’s Statement
9
Section 2.2
Preliminary Closing Statement
10
Section 2.3
Review of Statement
10
Section 2.4
Disputes; Final Closing Statement
11
Section 2.5
Closing Statement Adjustments
11
Section 2.6
Payment of Total Holdback Shares
12
Section 2.7
Restaurant Earn-Out Amount
12

 
ARTICLE III
     
REPRESENTATIONS AND WARRANTIES OF RUSSELL AND THE COMPANY
 
Section 3.1
Organization and Qualification
13
Section 3.2
No Subsidiaries
14
Section 3.3
Capitalization
14
Section 3.4
Authority Relative to this Agreement
15
Section 3.5
No Conflict; Required Filings and Consents
16
Section 3.6
Compliance
16
Section 3.7
Financial Statements
17
Section 3.8
No Undisclosed Liabilities
17
Section 3.9
Absence of Certain Changes or Events
18
Section 3.10
Litigation
18
Section 3.11
Employee Benefit Plans and Compensation.
19
Section 3.12
Employees
21
Section 3.13
Restrictions on Business Activities
22
Section 3.14
Personal Property
22
Section 3.15
Real Property
22
Section 3.16
Title to Assets; Condition of Assets
23
Section 3.17
Tax Matters
23

 
ii

--------------------------------------------------------------------------------


Section 3.18
Environmental Matters
24
Section 3.19
Brokers and Finders
25
Section 3.20
Intellectual Property
25
Section 3.21
Agreements, Contracts and Commitments
27
Section 3.22
Insurance
29
Section 3.23
Affiliate Interests
30
Section 3.24
Board Approval
30
Section 3.25
Shareholder Approval
30
Section 3.26
Proxy Statement
30
Section 3.27
[Reserved]
31
Section 3.28
Distributors, Suppliers and Customers
31
Section 3.29
Product Liabilities
31
Section 3.30
No Other Agreements to Purchase
31
Section 3.31
Representations and Warranties Complete
31
Section 3.32
Bank Accounts
32
Section 3.33
Powers of Attorney
32
Section 3.34
Total Indebtedness
32

 
ARTICLE IV
     
REPRESENTATIONS AND WARRANTIES OF PARENT, MERGER SUB AND OREGANO LLC
 
Section 4.1
Organization and Qualification
31
Section 4.2
Authority Relative to this Agreement
32
Section 4.3
No Conflict; Required Filings and Consents
32
Section 4.4
Compliance
33
Section 4.5
SEC Filings; Financial Statements
33
Section 4.6
Litigation
33
Section 4.7
Brokers and Finders
33
Section 4.8
Trust Fund
34

 
iii

--------------------------------------------------------------------------------


ARTICLE V
     
CONDUCT PRIOR TO THE EFFECTIVE TIME
 
Section 5.1
Conduct of Business by Company
35

 
ARTICLE VI
     
ADDITIONAL AGREEMENTS
 
Section 6.1
Proxy Statement; Parent Stockholders’ Meeting
39
Section 6.2
Certain Matters
40
Section 6.3
Other Actions
40
Section 6.4
Required Information
41
Section 6.5
Confidentiality; Access to Information
41
 
(a) Confidentiality
41
 
(b) Access to Information
42
Section 6.6
Public Disclosure
42
Section 6.7
Commercially Reasonable Efforts
43
Section 6.8
No Securities Transactions
43
Section 6.9
Certain Claims
43
Section 6.10
No Solicitation
44
Section 6.11
Benefit Arrangements
44
Section 6.12
Company Actions
44
Section 6.13
Fees and Expenses
44
Section 6.14
Stock Incentive Plan
45
Section 6.15
Tax Matters
45
Section 6.16
Shareholder Approval
46
Section 6.17
No Claim Against Trust Fund
46
Section 6.18
Parent Common Stock Lockup
47
Section 6.19
Audited Financials
47
Section 6.20
Company Liabilities
47

 
iv

--------------------------------------------------------------------------------


ARTICLE VII
     
CONDITIONS TO THE FIRST MERGER
 
Section 7.1
Conditions to Obligations of Each Party to Effect the First Merger
47
 
(a) Regulatory Consent
48
 
(b) No Order
48
 
(c) Governmental Restrictions
48
 
(d) Parent Stockholder Approval
48
Section 7.2
Additional Conditions to Obligations of Russell and the Company
48
       
(a) Representations and Warranties
48
 
(b) Agreements and Covenants
48
 
(c) Real Estate Purchase Agreement
49
 
(d) Registration Rights Agreement
49
     
Section 7.3
Additional Conditions to the Obligations of the Parent and Merger Sub
49
 
(a) Representations and Warranties
49
 
(b) Agreements and Covenants
49
 
(c) [Reserved]
49
 
(d) Consents
49
 
(e) Material Adverse Effect
49
 
(f) Financial Statements
49
 
(g) Resignations
50
 
(h) Shareholder Approval
50
 
(i) Shareholder List
50
 
(j) Non-Competition Agreement
50
 
(k) Parent Common Stock
50
 
(l) GE Financing
50
 
(m) Pay-off Letters
50
 
(n) Charter Documents
50
 
(o) Evidence of Termination of Certain Agreements
50
 
(p) Real Estate Purchase Agreement
50
 
(q) Transferred Property
51
 
(r) Estoppel Certificates
51
 
(s) Tax Audits
51

 
ARTICLE VIII
     
INDEMNIFICATION
 
Section 8.1
Indemnification
51
 
(a) Indemnification by the Company Stockholders
51
 
(b) Indemnification by the Parent
52
 
(c) Certain Limitations
53
 
(d) Survival Generally
54
 
(e) Tax Survival
54
 
(f) Employee Benefits Survival
54
 
(g) [Reserved]
54
 
(h) Other Survival
54
 
(i) Claims for indemnification
55
 
(j) Notice and Opportunity to Defend
55
     
Section 8.2
Offset Rights.
56
Section 8.3
Resolution of Claims
56

 
v

--------------------------------------------------------------------------------


ARTICLE IX
     
CLOSING AND TERMINATION
 
Section 9.1
Closing
57
Section 9.2
Closing Deliverables
57
Section 9.3
Termination
58
Section 9.4
Effect of Termination
59

 
ARTICLE X
     
DEFINED TERMS

 
ARTICLE XI
     
GENERAL PROVISIONS
 
Section 11.1
Notices
62
Section 11.2
Interpretation
63
Section 11.3
Governing Law; Consent to Jurisdiction and Waiver of Jury Trial
68
Section 11.4
Counterparts; Facsimile Signatures
69
Section 11.5
Entire Agreement; Third Party Beneficiaries
69
Section 11.6
Severability
69
Section 11.7
Assignment
70
Section 11.8
Amendment
70
Section 11.9
Extension; Waiver
70
Section 11.10
Specific Performance
70
Section 11.11
No Strict Construction
70



vi

--------------------------------------------------------------------------------



SCHEDULES



Schedule 1.15
 
Parent Common Stock Issued to Affiliates
Schedule 3.1(b)
 
Organization and Qualification; Jurisdictions
Schedule 3.3(b)
 
Capitalization - Company Obligations
Schedule 3.3(c)
 
Capitalization: Registration Rights; Voting Plans; Proxies; Agreements
Schedule 3.3(d)
 
Capitalization: Sale and Transfer Rights
Schedule 3.5(a)
 
Required Governmental Filings
Schedule 3.6(a)
 
Compliance with Legal Requirements
Schedule 3.6(b)
 
Permits
Schedule 3.7(d)
 
Company Financial Statements
Schedule 3.8
 
Undisclosed Liabilities of the Company
Schedule 3.9
 
Certain Changes or Events on the Company
Schedule 3.10(a)
 
Litigation - Company Proceedings
Schedule 3.10(b)
 
Litigation - Russell
Schedule 3.11(a)
 
Employee Benefits - Employee Compensation and Benefit Plans
Schedule 3.11(j)
 
Employee Benefit Plans: Severance Pay; Violations
Schedule 3.12(i)
 
Employees - Employee Compensation
Schedule 3.12(ii)
 
Employees - Long Term Disability Leave; Extended Leave of Absence; Workers’
Compensation
Schedule 3.12(iii)
 
Company Employment Practices - Legal Proceedings and Labor Disputes
Schedule 3.13
 
Restrictions on Company Business Activities
Schedule 3.14(a)
 
Personal Property-Liens
Schedule 3.14(b)
 
Personal Property
Schedule 3.15(a)(i)
 
Real Property - Leased / Occupied by Third Party
Schedule 3.15(a)(ii)
 
Real Property - Defaults
Schedule 3.15(b)
 
Real Property - Flood Plains
Schedule 3.15(c)
 
Real Property - Restrictions
Schedule 3.17(a)
 
Tax Matters - Tax Returns
Schedule 3.17(b)
 
Tax Matters - Tax Proceedings
Schedule 3.17(c)
 
Tax Matters - Tax Audits
Schedule 3.17(d)
 
Tax Matters - Tax Payments
Schedule 3.17(e)
 
Tax matters - Tax Agreements
Schedule 3.18(a)
 
Environmental Matters
Schedule 3.19
 
Brokers’ and Finders’ Fees - Company
Schedule 3.20(a)
 
Company Intellectual Property and Company Product- Proceedings
Schedule 3.20(b)
 
Company Intellectual Property - Liens and Encumbrances
Schedule 3.21(a)
 
Material Company Contracts
Schedule 3.21(c)
 
Material Company Contracts - Violations; Defaults; Amendments
Schedule 3.21(d)
 
Material Company Contracts - Third Party Waivers or Consents

 
vii

--------------------------------------------------------------------------------


Schedule 3.22
 
Company Insurance Policies
Schedule 3.23(a)
 
Affiliate Arrangements
Schedule 3.23(b)
 
Employee Interests in Company Property
Schedule 3.28
 
Distributors, Suppliers and Customers
Schedule 3.29
 
Product Liabilities
Schedule 3.32
 
Bank Accounts
Schedule 3.33
 
Power of Attorney
Schedule 3.34
 
Total Indebtedness
Schedule 4.3(a)
 
Required Filings and Consents
Schedule 4.6
 
Litigation - Parent Proceedings
Schedule 5.1
 
Conduct of Business by the Company
Schedule 6.2
 
Transferred Assets
Schedule 6.9
 
Certain Claims
Schedule 7.3(g)
 
Resignations
Schedule 7.3(o)
 
Termination of Certain Agreements
Schedule 8.1(a)(ix)
 
Oral Arrangements
Schedule 9.2(a)(i)
 
Company Common Stock
Schedule 11.2(b)
 
Non-recurring Expenses
Schedule 11.2(c)
 
Agreed Allocation Statement of Merger Consideration
Schedule 11.2(p)(i)
 
Knowledge - Individuals of the Company
Schedule 11.2(p)(ii)
 
Knowledge - Individuals of the Parent


viii

--------------------------------------------------------------------------------


 
EXHIBITS


Exhibit A
FIRPTA Certificate
Exhibit B
Form of Registration Rights Agreement
Exhibit C
Non-Competition Agreement

 
ix

--------------------------------------------------------------------------------




EXECUTION COPY


AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of June 19, 2008, by and among Restaurant Acquisition Partners, Inc., a Delaware
corporation (“Parent”), Oregano’s Acquisition, Inc., an Arizona corporation and
a wholly-owned subsidiary of the Parent (“Merger Sub”), Oregano’s Holdings LLC,
a Delaware limited liability company with the Parent as its sole member
(“Oregano LLC”), Oregano’s Pizza Bistro, Inc., an Arizona corporation (the
“Company”) and the sole shareholder of the Company, Mark S. Russell (“Russell”).
Capitalized terms used in this Agreement are defined or otherwise referenced in
Article X of this Agreement.
 
RECITALS
 
WHEREAS, the Parent and the Company desire that Parent combine its business with
the businesses operated by the Company through (i) the merger of Merger Sub with
and into the Company, with the Company as the surviving corporation (the “First
Merger”), as more fully provided in this Agreement and in accordance with the
Arizona Business Corporation Act (Arizona Revised Statutes Sections 10-120, et
al.), as amended (the “ABCA”); and (ii) immediately following the First Merger,
the merger of the Company with and into Oregano LLC, with Oregano LLC as the
surviving limited liability company (the “Second Merger”), as more fully
provided in this Agreement and in accordance with the Delaware Limited Liability
Company Act (the “DLLCA”) and the ABCA;
 
WHEREAS, the board of directors of each of the Company, the Parent and Merger
Sub and the board of managers of Oregano LLC have determined that the First
Merger and the Second Merger, taken together, upon the terms and subject to the
conditions set forth in this Agreement are advisable, fair to and in the best
interests of their respective stockholders and member, as the case may be;
 
WHEREAS, Russell owns 100% of the issued and outstanding shares of Company
Common Stock, constituting all of the capital stock of the Company;
 
WHEREAS, Russell, possessing all voting rights necessary for the Shareholder
Approval has approved this Agreement and the Transaction (as defined below),
subject to the conditions set forth herein, pursuant to a written consent in
lieu of a meeting of even date herewith (the “Shareholder Consent”);
 
WHEREAS, for federal income tax purposes, it is intended that the First Merger
and the Second Merger shall be treated as a single integrated transaction
(collectively, the “Transaction”) and shall qualify as a “reorganization” within
the meaning of Section 368(a)(1)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations promulgated thereunder, and that this
Agreement will be, and is, adopted as a plan of reorganization; 
 



--------------------------------------------------------------------------------




WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to the Parent; Oregano LLC; and Merger Sub’s willingness to enter
into this Agreement, Russell is entering into a non-competition and
non-solicitation agreement with the Parent substantially in the form set forth
on Exhibit C to this Agreement (each, a “Non-Competition Agreement” and,
collectively, the “Non-Competition Agreements”); and
 
WHEREAS, concurrently with the execution and delivery of this Agreement and as a
condition and further inducement to the Parent’s willingness to enter into this
Agreement, Russell has delivered to the Parent an executed copy of the Real
Estate Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises, representations and warranties
and mutual agreements herein contained, the parties agree as follows:
 
ARTICLE I 
 
THE TRANSACTION
 
Section 1.1 The First Merger. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the provisions of the ABCA,
Merger Sub shall be merged with and into the Company at the Effective Time. As a
result of the First Merger, subject to Section 1.17, the separate existence of
Merger Sub shall cease, and the Company shall continue as the surviving
corporation under the laws of the State of Arizona and shall continue under the
name “Oregano Pizza Bistro, Inc.” as a wholly owned subsidiary of the Parent
(the Company as a surviving corporation in the First Merger is sometimes
referred to in this Agreement as the “First Surviving Corporation”). 
 
Section 1.2 Effective Time; Closing. At the Closing, the parties shall file with
the Corporation Commission of the State of Arizona a certificate of merger in
such form as required and executed in accordance with the relevant provisions of
the ABCA (the “Certificate of Merger”) and shall make all other filings or
recordings required under the ABCA, if any. The First Merger shall become
effective at such time as the Certificate of Merger is duly filed with the
Corporation Commission of the State of Arizona, or at such other time as is
permissible in accordance with the ABCA and as the Parent and the Company shall
agree and as specified in the Certificate of Merger (the time the First Merger
becomes effective being the “Effective Time”).
 
Section 1.3 Effects of the First Merger. At the Effective Time:
 
(a) The separate existence of Merger Sub shall cease and Merger Sub shall be
merged with and into the Company with the Company continuing as the surviving
corporation. At the Effective Time, and without any further action on the part
of Merger Sub or the Company, the certificate of incorporation and bylaws of
Merger Sub as in effect at the Effective Time shall be the articles of
incorporation and bylaws of the First Surviving Corporation following the First
Merger, in each case, until thereafter changed or amended as provided therein or
by Legal Requirements and until the Second Merger becomes effective, except that
(i) the name of the corporation set forth therein shall be changed to the name
of the Company and (ii) the identity of the incorporator shall be deleted. The
directors of Merger Sub at the Effective Time shall be the directors of the
First Surviving Corporation following the First Merger and until the earlier of
their resignation or removal or until their respective successors are duly
elected and qualified, as may be the case, and until the Second Merger becomes
effective. The officers of the Company immediately prior to the Effective Time
shall be the officers of the First Surviving Corporation until their respective
successors are duly elected and qualified and until the Second Merger becomes
effective.
 


2

--------------------------------------------------------------------------------




(b) The First Merger shall have all the effects set forth in the appropriate
provisions of the ABCA and as set forth in this Agreement.
 
Section 1.4 Effect on Capital Stock. Subject to the terms and conditions of this
Agreement, at the Effective Time, by virtue of the First Merger and this
Agreement and without any action on the part of Merger Sub, the Company or the
holders of any of the capital stock of the Company, and subject to Sections
1.4(b), 1.4(c) and 1.4(d), the following shall occur:
 
(a) Company Common Stock. Each share of Company Common Stock outstanding
immediately prior to the Effective Time (excluding shares to be canceled
pursuant to Section 1.4(f)) will as of the Closing Date be automatically
converted into the right to receive a pro rata portion of the Total Merger
Consideration subject to Section 1.14 and Article II hereof.
 
(b) As used in this Agreement, the term “Preliminary Cash Merger Consideration”
shall mean an amount determined by subtracting the Estimated Cash Deduction
Amount from Closing Cash. The term “Closing Cash” shall mean the greater of (A)
the amount that is the lesser of (i) $8,500,000 and (ii) the product obtained by
multiplying the Gross Preliminary Closing Merger Consideration by 0.52 and (B)
the Estimated Cash Deduction Amount;
 
(c) As used in this Agreement, the term “Preliminary Closing Merger
Consideration” shall be an amount equal to (A) the sum of (i) 6.5 multiplied by
the Estimated Closing Adjusted EBITDA, plus (ii) the amount, if any, by which
the Estimated Closing Working Capital exceeds the Benchmark Working Capital,
plus (iii) the Estimated Closing New Restaurant Investment Amount (such sum the
“Gross Preliminary Closing Merger Consideration”), minus (B) the sum of (x) the
Estimated Total Indebtedness and (y) the amount, if any, by which the Benchmark
Working Capital exceeds the Estimated Closing Working Capital (such sum the
“Estimated Cash Deduction Amount”). 
 


3

--------------------------------------------------------------------------------




(d) As used in this Agreement, the term “Preliminary Parent Stock Consideration”
shall mean an amount of shares of Parent Common Stock determined by (A)
subtracting the Preliminary Cash Merger Consideration from the Preliminary
Closing Merger Consideration and dividing the difference by (B) the average
daily closing price of a share of Parent Common Stock quoted on the
Over-the-Counter Bulletin Board for the five trading days ending on the second
Business Day prior to the first public announcement pertaining to this
Agreement; provided, however, if the Estimated Cash Deduction Amount exceeds
$8,500,000 (such excess the “Negative Cash Merger Consideration Amount”), then a
portion of the Preliminary Parent Stock Consideration with a value equal to the
Negative Cash Merger Consideration Amount (the “Reallocated Stock”) shall be (x)
deducted from the Preliminary Parent Stock Consideration and (y) applied to the
payment of the Purchase Price (as defined in the Real Estate Purchase
Agreement), with the balance of such Purchase Price (as defined in the Real
Estate Purchase Agreement) paid in cash. For the purpose of determining the
value of Parent Common Stock pursuant to this Section 1.4(d), a share of Parent
Common Stock shall be valued at the average daily closing price of a share of
Parent Common Stock quoted on the Over-the-Counter Bulletin Board for the five
trading days ending on the second Business Day prior to the first public
announcement pertaining to this Agreement;
 
The Parties acknowledge and agree that the Preliminary Closing Merger
Consideration shall be payable (a) with respect to the Preliminary Cash Merger
Consideration, if any, in immediately available funds and (b) with respect to
the Preliminary Parent Stock Consideration, in shares of Parent Common Stock;
provided, however, that the Total Holdback Shares shall be withheld from the
Preliminary Parent Stock Consideration by the Parent (on behalf of the
Shareholder), as described in Section 1.14. 
 
Prior to the Closing, for the purpose of determining the allocation of the
Preliminary Closing Merger Consideration, the Company shall provide to the
Parent all necessary documentation to calculate the Agreed Allocation Statement
of Merger Consideration. The Agreed Allocation of Merger Consideration shall set
forth: (i) the Shareholder’s name; (ii) the Shareholder’s address; (iii) the
Preliminary Cash Merger Consideration, if any; (iv) the Negative Cash Merger
Consideration Amount, if any; (v) the Preliminary Closing Merger Consideration;
(vi) the Preliminary Parent Stock Consideration; (vii) the Total Holdback
Shares; and (viii) Russell’s percentage interest in the Company Common Stock.
 
(e) Capital Stock of Merger Sub. Each share of common stock, par value $0.01 per
share, of Merger Sub (the “Merger Sub Common Stock”) issued and outstanding
immediately prior to the Effective Time shall be converted into one (1) validly
issued, fully paid and nonassessable share of common stock of the First
Surviving Corporation. Each certificate evidencing ownership of shares of Merger
Sub Common Stock shall evidence ownership of such shares of common stock of the
First Surviving Corporation.
 
(f) Cancellation of Treasury and Parent-Owned Stock. Each share of Company
Common Stock held by the Company or owned by Merger Sub, the Parent or any
direct or indirect wholly-owned subsidiary of the Company or of the Parent
immediately prior to the Effective Time shall be canceled and extinguished
without any conversion or payment in respect thereof.
 


4

--------------------------------------------------------------------------------




(g) Cancellation and Retirement of Company Common Stock. As of the Effective
Time, all shares of Company Common Stock issued and outstanding immediately
prior to the Effective Time shall no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, and each holder
of a certificate representing any such shares of Company Common Stock shall, to
the extent such certificate represents such shares, cease to have any rights
with respect thereto, except the right to receive the Closing Merger
Consideration, as adjusted, allocable to the shares represented by such
certificate set forth above to be paid in consideration therefor, without
interest, upon surrender of such certificate in accordance with Section 1.5.
 
Section 1.5 Surrender of Certificates. (a) Payment at Closing. As of the
Effective Time, the Parent shall pay the Preliminary Closing Merger
Consideration to Russell in accordance with Section 2.1(b).
 
(b) Exchange Procedures. Upon the surrender of a certificate or certificates
(each “Certificate”) representing Company Common Stock for cancellation to the
Parent duly completed and validly executed, the holder of such Certificate(s)
shall be entitled to receive in exchange therefor the consideration set forth in
Section 1.4(a) allocable to the shares formerly represented by such
Certificate(s), and the Certificate(s) so surrendered shall be canceled. Until
surrendered as contemplated by this Section 1.5, each Certificate for shares of
Company Common Stock shall be deemed at any time after the Effective Time to
represent only the right to receive upon such surrender the Total Merger
Consideration allocable to the shares formerly represented by such Certificate
pursuant to Section 1.4. No interest shall be paid or shall accrue on any amount
payable as the Total Merger Consideration subject to Section 1.14 and Article II
hereof.
 
If any portion of the Total Merger Consideration is to be issued in the name of
a person other than the person in whose name the Certificate surrendered in
exchange therefor is registered, it shall be a condition to the issuance of such
Total Merger Consideration that (i) the Certificate so surrendered shall be
transferable, and shall be properly assigned, endorsed or accompanied by
appropriate stock powers, (ii) such transfer shall otherwise be proper,
(iii) the person requesting such transfer shall pay to the Parent any transfer
or other Taxes payable by reason of the foregoing or establish to the
satisfaction of the Parent that such Taxes have been paid or are not required to
be paid and (iv) if payable in Parent Common Stock, the person requesting such a
transfer shall deliver an opinion of counsel to the effect that such transfer is
exempt from the requirements of the Securities Act and applicable federal
securities laws.
 
(c) Transfers of Ownership. As of the date of this Agreement, the stock transfer
books of the Company shall be closed and there shall thereafter be no further
registration of transfers of Company Common Stock outstanding immediately prior
to the Effective Time on the records of Company.
 
Section 1.6 No Further Ownership Rights in Company Stock. The Total Merger
Consideration paid upon the surrender for exchange of Certificates representing
shares of stock in accordance with the terms of this Article I shall be deemed
to have been paid in full satisfaction of all rights pertaining to the shares of
Company Common Stock represented by such certificates.
 


5

--------------------------------------------------------------------------------




Section 1.7 Lost, Stolen or Destroyed Certificates. In the event any Certificate
shall have been lost, stolen or destroyed, Russell shall notify the Parent and,
upon the making of an affidavit (including customary indemnification) of that
fact by the Person claiming such Certificate to be lost, stolen or destroyed,
and the receipt by the Parent of such affidavit and other documents as the
Parent may reasonably request, the Parent shall deliver to the holder of such
Certificate in exchange for such lost, stolen or destroyed Certificate, the
applicable Total Merger Consideration, as adjusted, in respect of the shares
formerly represented by such Certificate in accordance with the terms and
conditions of this Agreement; provided, however, that, as a condition precedent
to the issuance of such consideration, the owner of such lost, stolen or
destroyed Certificates shall indemnify the Parent against any claim that may be
made against the Parent or the First Surviving Corporation with respect to the
Certificates alleged to have been lost, stolen or destroyed.
 
Section 1.8 No Liability. Notwithstanding anything to the contrary contained
herein, none of the Parent, Merger Sub, Oregano LLC, the First Surviving
Corporation or any party hereto shall be liable to any Person in respect of any
payment of the Total Merger Consideration properly delivered to a public
official pursuant to any applicable abandoned property, escheat or similar law.
If any Certificate representing shares of Company Common Stock shall not have
been surrendered immediately prior to the date on which any of the Total Merger
Consideration would otherwise escheat to or become the property of any
Government Entity, any such amount of Total Merger Consideration shall, to the
extent permitted by Legal Requirements, become the property of the Parent, free
and clear of all claims of or interest of any Person previously entitled
thereto.
 
Section 1.9 Required Withholding. Each of the Parent, Merger Sub, and the First
Surviving Corporation shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable pursuant to this Agreement to any
holder or former holder of Company Common Stock such amounts as are required to
be deducted or withheld therefrom under the Code, or under any provision of
state, local or foreign tax law or under any other applicable Legal Requirement.
To the extent such amounts are so deducted or withheld, such amounts shall be
treated for all purposes under this Agreement as having been paid to the person
to whom such amounts would otherwise have been paid.
 
Section 1.10 Taking of Necessary Action; Further Action. If, at any time after
the Effective Time, the First Surviving Corporation shall consider or be advised
that any further deeds, assignments or assurances in law or any other acts are
necessary or desirable to (a) vest, perfect or confirm, of record or otherwise,
in the First Surviving Corporation its right, title or interest in, to or under
any of the property, rights, privileges, powers and franchises of the Company or
(b) otherwise carry out the provisions of this Agreement, the Company and its
officers and directors shall be deemed to have granted to the First Surviving
Corporation an irrevocable power of attorney to execute and deliver all such
deeds, assignments or assurances in law and to take all acts necessary, proper
or desirable to vest, perfect or confirm title to and possession of such
property, rights, privileges, powers and franchises in the First Surviving
Corporation and otherwise to carry out the provisions of this Agreement, and the
officers and directors of the First Surviving Corporation are authorized in the
name of the Company or otherwise to take any and all such action.
 


6

--------------------------------------------------------------------------------




Section 1.11 [Reserved]
 
Section 1.12 [Reserved]
 
Section 1.13 No Fractional Shares of Parent Common Stock, Rounding of Cash
Amounts. Notwithstanding any other provision of this Agreement, no fractional
shares of Parent Common Stock shall be issuable by the Parent upon the
conversion of shares of Company Common Stock in the First Merger pursuant to
Section 1.4(a) hereof. In lieu of such issuance, the total number of shares of
Parent Common Stock issuable to each holder of Company Common Stock shall be
rounded to the closest whole number of shares of Parent Common Stock. The total
amount of Preliminary Cash Merger Consideration payable as part of the Total
Merger Consideration to each holder of Company Common Stock will be rounded to
the nearest penny.
 
Section 1.14 Holdback Shares.   To secure the indemnification obligations of
Russell set forth in Article VIII hereof, at the Closing, the Total Holdback
Shares shall be withheld by the Parent (on behalf of Russell) to be held during
the period commencing on the Closing Date and ending on the Final Holdback
Payment Date. Such shares shall be distributed to Russell in accordance with,
and subject to the limitations of, Section 2.6.
 
Section 1.15 Rule 145. All shares of Parent Common Stock issued pursuant to this
Agreement to affiliates of the Company identified on Schedule 1.15 attached
hereto will be subject to certain resale restrictions under Rule 145 promulgated
under the Securities Act and all certificates representing such shares shall
bear the appropriate legend.
 
Section 1.16 Shareholder Matters. (a) By his execution of this Agreement,
Russell in his capacity as the sole shareholder of the Company, hereby approves
and adopts this Agreement and authorizes the Company, its directors and officers
to take all actions necessary for the consummation of the First Merger and the
other transactions contemplated hereby pursuant to the terms of this Agreement
(including the exhibits and Schedules to this Agreement). Such execution shall
be deemed to be action taken by the irrevocable written consent of the
Shareholder for the purposes of Section 10-1103 of the ABCA. The Shareholder
also confirms that he is not entitled to any appraisal, dissenters’ or similar
rights pursuant to any Legal Requirements.
 
(b) Russell represents and warrants as follows: (i) all Parent Common Stock to
be acquired by Russell pursuant to this Agreement will be acquired for
investment only and not with a view to or intention of or in connection with any
resale or distribution of such Parent Common Stock or any interest therein; (ii)
Russell understands that he must bear the economic risk of the investment in the
Parent Common Stock, which will be “restricted securities” under applicable
federal securities laws and that the Securities Act provides in substance that
Russell may dispose of such shares only pursuant to an effective registration
statement under the Securities Act or an exemption from registration if
available; (iii) Russell shall furnish any additional information about Russell
reasonably requested by the Parent to assure the compliance of this transaction
with applicable federal and state securities laws; (iv) Russell has had both the
opportunity to ask questions and receive answers from the officers and directors
of the Parent and all person’s acting on the Parent’s behalf concerning the
business and operations of the Parent and to obtain any additional information
to the extent the Parent possesses or may possess such information or can
acquire it without unreasonable effort or expense necessary to verify the
accuracy of such information; (v) Russell has had access to the Parent SEC
Reports filed prior to the date of this Agreement; (vi) Russell is an
“accredited investor” (as defined in rule 501(a) under the Securities Act) and
has such knowledge, skill and experience in business, financial and investment
matters so that he is capable of evaluating the merits and risks of an
investment in the Parent Common Stock pursuant to the transactions contemplated
by this Agreement or to the extent that Russell has deemed it appropriate to do
so, he has relied upon appropriate professional advice regarding the tax, legal
and financial merits and consequences of an investment in the Parent Common
Stock pursuant to the transactions contemplated by this Agreement and (vii)
Russell understands the certificates representing the Parent Common Stock to be
issued pursuant to the transactions contemplated under this Agreement shall bear
legends to the effect that the Parent Common Stock shall not be transferred
except upon compliance with the registration requirements of the Securities Act
(or an exemption therefrom) and the provisions of this Agreement.
 


7

--------------------------------------------------------------------------------




Section 1.17 The Second Merger. (a) Immediately following the First Merger, the
Parent shall cause the First Surviving Corporation to merge into Oregano LLC and
the separate corporate existence of the First Surviving Corporation shall cease
and Oregano LLC shall continue as the surviving limited liability company.
Oregano LLC, in its capacity as the limited liability company surviving the
Second Merger, is sometimes referred to in this Agreement as the “Surviving
LLC”.  There shall be no conditions to the completion of the Second Merger other
than the completion of the First Merger. The Parent shall cause the Second
Merger to be consummated by filing with the Delaware Secretary of State and the
Corporation Commission of the State of Arizona, as the case may be, a
certificate of merger in such form as required by and executed in accordance
with the applicable provisions of the DLLCA and ABCA (the “Second Certificate of
Merger”) and shall make all other filings or recordings required under the DLLCA
and ABCA, if any. The Second Merger shall become effective when the Second
Certificate of Merger has been filed with the Delaware Secretary of State which
shall be filed immediately after the Effective Time (the “Second Effective
Time”). From and after the Second Effective Time, the Second Merger shall have
the effects set forth in the applicable provisions of the DLLCA and ABCA.
Without limiting the generality of the foregoing, at the Second Effective Time,
except as otherwise provided in this Agreement, all the property, rights,
privileges, powers and franchises of the First Surviving Corporation and Oregano
LLC shall vest in the Surviving LLC, and all debts, liabilities and duties of
the First Surviving Corporation and Oregano LLC shall become the debts,
liabilities and duties of the Surviving LLC. At the Second Effective Time, (i)
the certificate of formation of Oregano LLC in effect immediately prior to the
Second Effective Time shall be the certificate of formation of the Surviving LLC
and (ii) the limited liability agreement of Oregano LLC in effect immediately
prior to the Second Effective Time shall be the limited liability agreement of
the Surviving LLC, in each case, until thereafter amended in accordance with the
DLLCA and this Agreement and as provided in such certificate of formation or
limited liability agreement. From and after the Second Effective Time, the
officers and the directors of the First Surviving Corporation shall be the
officers and the managers of the Surviving LLC (as applicable), in each case,
until their respective successors are duly elected and qualified in accordance
with the certificate of formation and limited liability agreement of the
Surviving LLC. If, at any time after the Second Effective Time, the Surviving
LLC shall consider or be advised that any further deeds, assignments or
assurances in law or any other acts are necessary or desirable to (x) vest,
perfect or confirm, of record or otherwise, in the Surviving LLC its right,
title or interest in, to or under any of the property, rights, privileges,
powers and franchises of the First Surviving Corporation or the Company or (y)
otherwise carry out the provisions of this Agreement, the First Surviving
Corporation and its officers and directors shall be deemed to have granted to
the Surviving LLC an irrevocable power of attorney to execute and deliver all
such deeds, assignments or assurances in law and to take all acts necessary,
proper or desirable to vest, perfect or confirm title to and possession of such
property, rights, privileges, powers and franchises in the Surviving LLC and
otherwise to carry out the provisions of this Agreement, and the officers and
managers of the Surviving LLC are authorized in the name of the First Surviving
Corporation or otherwise to take any and all such action.
 


8

--------------------------------------------------------------------------------


 
(b) At the Second Effective Time, by virtue of the Second Merger and without any
action on the part of the holder thereof, each issued and outstanding share of
common stock, par value $0.001 per share, of the First Surviving Corporation
issued and outstanding immediately prior to the Effective Time shall be
converted into and shall constitute the only membership interests of the
Surviving LLC.


ARTICLE II 
 
MERGER CONSIDERATION ADJUSTMENTS
 
Section 2.1 Preparation of the Company’s Statement. (a) Not more than five (5)
Business Days and not less than three (3) Business Days prior to the Closing,
the chief financial officer of the Company shall deliver to the Parent a good
faith estimate of (i) the Closing Working Capital (“Estimated Closing Working
Capital”); (ii) the Total Indebtedness (the “Estimated Total Indebtedness”),
including a list of each such obligee of such Total Indebtedness (each a
“Company Debt Obligee”) and wire instructions for the repayment thereof; (iii)
the Closing New Restaurant Investment Amount (the “Estimated Closing New
Restaurant Investment Amount”) and (iv) the Closing Adjusted EBITDA (the
“Estimated Closing Adjusted EBITDA”), and provide Russell and the Parent with a
statement setting forth such amounts (the “Company’s Statement”).   
 


9

--------------------------------------------------------------------------------




(b) Payment of the Preliminary Closing Merger Consideration. On the Closing
Date, the Parent shall pay the Preliminary Closing Merger Consideration as
follows:
 
(i) Parent shall deliver to Russell the Preliminary Closing Merger Consideration
payable as follows: (A) an amount equal to the Preliminary Cash Merger
Consideration (which shall be delivered by check or wire transfer); provided,
however, that payment of the Preliminary Cash Merger Consideration shall be
subject to the Agreed Allocation Statement of Merger Consideration and (B) a
stock certificate representing the Preliminary Closing Stock Consideration; and
 
(ii) Parent shall deliver to each of the Company Debt Obligees, the amounts owed
to each of the Company Debt Obligees for satisfaction of all outstanding
obligations under the Estimated Total Indebtedness.
 
(c) Acknowledgements with respect to the Payment of the Preliminary Closing
Merger Consideration.
 
(i) The Company and Russell hereby acknowledge and agree that payment by the
Parent to Russell pursuant to Section 2.1(b)(i) satisfies the Parent’s
obligations to make the applicable payments described in this Section 2.1(b)(i)
and that following such payment the Parent and the Company shall have no further
liability to Russell to make any additional payments under this Section
2.1(b)(i).
 
Section 2.2 Preliminary Closing Statement. (a) Within sixty (60) days after the
Closing Date, the Parent shall prepare and deliver to Russell a statement of
each of the Closing Working Capital, the Total Indebtedness, the Closing New
Restaurant Investment Amount and the Closing Adjusted EBITDA (the “Preliminary
Closing Statement”).
 
(b) The Preliminary Closing Statement shall be prepared in accordance with the
Accounting Principles.
 
Section 2.3 Review of Statement. Russell and his independent certified public
accountants may review the Preliminary Closing Statement. The Parent shall make
available to Russell and his representatives, as reasonably requested by
Russell, all books, records and other documents within its possession relating
to the Preliminary Closing Statement reasonably deemed necessary by Russell in
reviewing the Preliminary Closing Statement. The Preliminary Closing Statement
and the calculations of (i) the Total Indebtedness; (ii) the Closing New
Restaurant Investment Amount; (iii) the Closing Adjusted EBITDA; and (iv) the
Closing Working Capital contained therein, shall be binding and conclusive upon,
and deemed accepted by, Russell unless Russell shall have notified the Parent in
writing within thirty (30) days after receipt of the Preliminary Closing
Statement of any objections thereto (a “Dispute Notice”). A Dispute Notice shall
specify in reasonable detail the items of the Preliminary Closing Statement
which are being disputed, and a summary of the reasons for such dispute.
 


10

--------------------------------------------------------------------------------




Section 2.4 Disputes; Final Closing Statement. (a) At the request of the Parent
or Russell, any dispute between the parties relating to the Preliminary Closing
Statement which cannot be resolved by them in good faith within thirty (30) days
after receipt of the Dispute Notice shall be referred to the Disputes Auditor
for decision. The parties agree that they shall require the Disputes Auditor to
render its decision within thirty (30) days after referral of the dispute to the
Disputes Auditor for decision pursuant hereto. The Disputes Auditor’s decision
shall be set forth in a written statement delivered to the Parent and Russell,
and shall be final, conclusive and binding upon all parties, and shall
constitute an arbitral award upon which a judgment may be entered by any court
of competent jurisdiction.
 
(b) Before referring a matter to the Disputes Auditor, the parties shall agree
on procedures to be followed by the Disputes Auditor (including procedures for
presentation of evidence). If the parties are unable to agree upon procedures
before the end of thirty (30) days after receipt of the Dispute Notice, the
Disputes Auditor shall establish procedures giving due regard to the intention
of the parties to resolve disputes as quickly, efficiently and inexpensively as
possible; the Disputes Auditor’s procedures may be, but need not be, those
proposed by either the Parent or Russell; provided, however, that the Disputes
Auditor shall act as an expert, and not as an arbitrator, to determine, based
solely on presentations and materials submitted by the Parent and Russell, and
not by independent review, only those issues in dispute between the parties
regarding the Preliminary Closing Statement and the Disputes Auditor shall in
all cases use the Accounting Principles in resolving any dispute. The parties
shall, as promptly as practicable, submit evidence in accordance with the
procedures agreed upon or established by the Disputes Auditor, and the Disputes
Auditor shall decide the dispute in accordance therewith as promptly as
practicable. The fee of the Disputes Auditor for, and relating to, the making of
any such decision shall, in any event, be borne equally by the Parent and
Russell.
 
(c) The Preliminary Closing Statement shall become final and binding on the
parties upon the earliest of (i) if no Dispute Notice has been given, the
expiration of the period within which Russell may notify the Parent of any
objections to the Preliminary Closing Statement pursuant to Section 2.3; (ii)
agreement by Russell and the Parent that such Preliminary Closing Statement,
together with any modifications thereto agreed by Russell and the Parent, shall
be final and binding and (iii) the date on which the Disputes Auditor shall
issue its decision with respect to any dispute relating to the Preliminary
Closing Statement. The Preliminary Closing Statement when final and binding on
both parties, is herein referred to as the “Final Closing Statement”.
 
Section 2.5 Closing Statement Adjustments. (a) The Preliminary Closing Merger
Consideration shall be (i) increased (any such increase, the “Shareholder
Adjustment Amount”) by (w) the amount, if any, by which the Working Capital of
the Company as reflected on the Final Closing Statement (the “Final Working
Capital”), exceeds the Estimated Closing Working Capital, (x) the amount, if
any, by which the Estimated Total Indebtedness exceeds the Total Indebtedness as
reflected on the Final Closing Statement (the “Final Total Indebtedness”) and
(y) the amount, if any by which the Closing New Restaurant Investment Amount as
reflected on the Final Closing Statement (the “Final New Restaurant Investment
Amount”), exceeds the Estimated New Restaurant Investment Amount and (z) the
amount, if any, by which 6.5 times the Closing Adjusted EBITDA as reflected on
the Final Closing Statement, exceeds 6.5 times the Estimated Closing Adjusted
EBITDA, and (ii) decreased (any such decrease, the “Parent Adjustment Amount”)
by (w) the amount, if any, by which the Final Total Indebtedness exceeds the
Estimated Total Indebtedness, (x) the amount, if any, by which the Estimated
Closing Working Capital exceeds the Final Working Capital, (y) the amount, if
any, by which the Estimated New Restaurant Investment Amount exceeds the Final
New Restaurant Investment Amount and (z) the amount, if any, by which 6.5 times
the Estimated Closing Adjusted EBITDA, exceeds 6.5 times the Closing Adjusted
EBITDA as reflected on the Final Closing Statement. The Preliminary Closing
Merger Consideration as it may be adjusted post-Closing pursuant to this Section
2.5 is referred to as “Closing Merger Consideration”.
 


11

--------------------------------------------------------------------------------




(b) Subject to Article VIII, if the Shareholder Adjustment Amount exceeds the
Parent Adjustment Amount, the Parent shall deliver a portion of the Total
Holdback Shares, if any, in an amount equal to such excess, within five (5)
Business Days after the Preliminary Closing Statement has become final and
binding on Russell and the Parent pursuant to Section 2.4 (the “Initial Holdback
Payment Date”), to Russell (less the First Holdback Reserve). If the Parent
Adjustment Amount exceeds the Shareholder Adjustment Amount, Russell shall
immediately pay an amount equal to such excess from either the Preliminary
Closing Stock Consideration or the Preliminary Cash Merger Consideration (at the
option of Russell). Any adjustment hereunder shall be an adjustment to the Total
Merger Consideration for tax purposes. For the avoidance of doubt, (i) none of
the Total Holdback Shares withheld by the Parent pursuant to this Section 2.5
shall continue to constitute any portion of the Total Holdback Shares in
accordance with this Agreement; (ii) Russell will no longer be entitled to
receive as a portion of the Total Merger Consideration that portion of the Total
Holdback Shares used to pay any amount owed to the Parent pursuant to this
Section 2.5 or used to satisfy any Losses of the Parent Indemnified Persons and
(iii) in no event shall the Parent’s recourse pursuant to this Section 2.5 be
limited to the Total Holdback Shares.
 
For the purposes of determining the aggregate number of the Total Holdback
Shares that may be delivered or withheld by the Parent pursuant to Section 2.5
and Section 2.6, the Total Holdback Shares shall be valued at the average daily
closing price of a share of Parent Common Stock quoted on the Over-the-Counter
Bulletin Board for the five trading days ending on the second Business Day prior
to the first public announcement pertaining to this Agreement.
 
Section 2.6 Payment of Total Holdback Shares. Subject to Article VIII, within
five (5) Business Days following the later of (i) final determination of all
claims to which the Second Holdback Reserve relates and (ii) the Final Holdback
Payment Date, the Parent shall deliver or caused to be delivered to Russell the
Remaining Holdback Shares.
 
Section 2.7 Restaurant Earn-Out Amount. (a) As additional consideration for the
Company Common Stock and as part of the Total Merger Consideration, Russell may
be entitled to the Restaurant Earn-Out Amount, if any, as described in this
Section 2.7, from the Parent after the Closing Date, subject, however, to all
terms and conditions of this Section 2.7. Notwithstanding anything contained in
this Section 2.7 or elsewhere in this Agreement to the contrary, in the event
that Russell is no longer an employee of the Surviving LLC upon completion of
the Restaurant Milestone, then no Restaurant Earn-Out Amount shall be payable.
 


12

--------------------------------------------------------------------------------




(b) After the Closing Date, the Parent shall use commercially reasonable efforts
to complete the construction of the Earn-Out Restaurants in accordance with the
Company’s project development plan and budget for each Earn-Out Restaurant as
provided by the Company to the Parent on May 27, 2008.
 
(c) If the Company achieves the Restaurant Milestone during the Earn-Out Period
the Closing Merger Consideration shall be increased by the amount of the
Restaurant Earn-Out Amount, and the Parent shall promptly distribute to Russell
the Restaurant Earn-Out Amount (such distribution payable in cash or Parent
Common Stock based upon Russell’s written election) to a financial institution
designated by Russell as soon as practicable; provided however, in no event
shall such distribution be made later than sixty (60) days after the end of the
applicable Earn-Out Period. The Restaurant Earn-Out Amount shall be treated by
all parties as an adjustment to the Total Merger Consideration.
 
For the purpose of determining the aggregate number of shares of Parent Common
Stock that may be delivered pursuant to this Section 2.7, if any, a share of
Parent Common Stock shall be valued at the average daily closing price of a
share of Parent Common Stock quoted on a national securities exchange of the
United States for the five trading days ending on the second Business Day prior
to the end of the applicable Earn-Out Period.
 
ARTICLE III 
 
REPRESENTATIONS AND WARRANTIES OF RUSSELL AND THE COMPANY
 
The Company and Russell represent and warrant as follows to the Parent, Merger
Sub and Oregano LLC, and acknowledge and confirm that the Parent, Merger Sub and
Oregano LLC are relying upon the following representations and warranties in
entering into this Agreement:
 
Section 3.1 Organization and Qualification. (a) The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Arizona and has all requisite corporate or similar power and authority
to own, lease and operate its assets and properties and to carry on its business
as it is now being or currently planned by the Company to be conducted. Complete
and correct copies of the articles of incorporation and by-laws (collectively
referred to herein as “Charter Documents”) of the Company, as amended and
currently in effect, have been heretofore delivered to the Parent or the
Parent’s counsel. The Company is not in violation of any of the provisions of
the Company’s Charter Documents.
 


13

--------------------------------------------------------------------------------




(b) The Company is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company. Each jurisdiction in which the Company is so qualified or licensed
is listed on Schedule 3.1(b) hereto.
 
(c) The minute books of the Company contain true, complete and accurate records
of all meetings and consents in lieu of meetings of its board of directors (and
any committees thereof), similar governing bodies and shareholders (“Corporate
Records”) since January 1, 2003. Copies of such Corporate Records of the Company
have been heretofore made available to the Parent or the Parent’s counsel.
 
(d) The stock transfer and ownership records of the Company contain true,
complete and accurate records of the securities record ownership as of the date
of such records and the transfers involving the capital stock and other
securities of the Company since January 1, 2003. Copies of such records of the
Company have been heretofore made available to the Parent or the Parent’s
counsel.
 
Section 3.2 No Subsidiaries. The Company does not own, directly or indirectly,
any ownership, equity, profits or voting interest in any Person or have any
agreement or commitment to purchase any such interest, and has not agreed and is
not obligated to make nor is bound by any written, oral or other agreement,
contract, subcontract, lease, binding understanding, instrument, note, option,
warranty, purchase order, license, sublicense, insurance policy, benefit plan,
commitment or undertaking of any nature, as of the date hereof or as may
hereafter be in effect under which it may become obligated to make, any future
investment in or capital contribution to any other entity.
 
Section 3.3 Capitalization. (a) The authorized capital stock of the Company
consists of 1,000,000 shares of Company Common Stock, of which 100,000 are
issued and outstanding. No shares of capital stock are held in the Company’s
treasury. All issued and outstanding shares of Company Common Stock are duly
authorized, validly issued, fully paid and non-assessable and are not subject to
preemptive rights created by statute, the Charter Documents of Company or any
agreement or document to which the Company is a party or by which it is bound,
and were issued in compliance with all applicable federal and state securities
laws. Russell owns all issued and outstanding shares of capital stock of the
Company free and clear of all Liens except for restrictions on transfer under
federal and state securities laws. The Company does not have outstanding any
bonds, debentures, notes or other obligations (including the obligation to pay
any dividend with respect to any shares of Company Common Stock or to make any
other distribution in respect thereof) the holders of which have the right to
vote (or are convertible into or exercisable for securities having the right to
vote) with the Shareholder of the Company.
 
(b) Except as contemplated by this Agreement and except as set forth in Schedule
3.3(b) hereto, there are no subscriptions, options, warrants, conversion rights,
stock appreciation rights, equity securities, partnership interests or similar
ownership interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which the Company or Russell is a party or by
which it is bound obligating the Company or Russell to issue, deliver or sell,
or cause to be issued, delivered or sold, or repurchase, redeem or otherwise
acquire, or cause the repurchase, redemption or acquisition of, any shares of
capital stock, partnership interests, membership interests or similar ownership
interests of the Company or Russell or obligating the Company or Russell to
grant, extend, accelerate the vesting of or enter into any such subscription,
option, warrant, equity security, call, right, commitment or agreement.
 


14

--------------------------------------------------------------------------------




(c) Except as set forth in Schedule 3.3(c) hereto, (i) there are no registration
rights, and there is no voting trust, proxy, rights plan, anti-takeover plan or
other agreement or understanding to which the Company is a party or by which the
Company is bound with respect to any equity security of any class of the Company
and (ii) there are no outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to the Company.
 
(d) Except as set forth in Schedule 3.3(d) hereto, there is no agreement,
written or oral, between the Company or Russell and any holder of their
securities, or, to the Company’s knowledge, among any holders of its securities,
relating to the sale or transfer (including agreements relating to rights of
first refusal, co-sale rights or “drag-along” rights), registration under the
Securities Act or voting, of the capital stock of the Company.
 
Section 3.4 Authority Relative to this Agreement. (a)Other than (i) the filing
the Certificate of Merger and such other documents as required by the ABCA and
(ii) the filing of the Second Certificate of Merger and such other documents as
required by the DLLCA and ABCA, the Company has all necessary corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the Transaction, including obtaining the
approval and adoption of this Agreement prior to the Closing pursuant to the
Shareholders Consent as required under the ABCA and its Charter Documents.
Except as set forth in the prior sentence, no other corporate proceedings on the
part of the Company or the Shareholder are necessary to authorize the execution,
delivery and performance of this Agreement by the Company or to consummate the
Transaction.  This Agreement has been duly and validly executed and delivered by
the Company and, assuming the due authorization, execution and delivery thereof
by the other parties hereto, constitutes the legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
 
(b) Russell has all requisite power and authority to enter into this Agreement,
to perform the obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Russell and, assuming the due authorization, execution and delivery
thereof by the other parties hereto, constitutes the legal and binding
obligation of Russell, enforceable against Russell in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 


15

--------------------------------------------------------------------------------




Section 3.5 No Conflict; Required Filings and Consents. (a) Except as set forth
in Schedule 3.5(a) hereto, no notices, reports or other filings are required to
be made with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Russell or the Company from any
supranational, national, state, municipal, local or foreign government, any
instrumentality, subdivision, court, administrative agency or commission or
other governmental authority or instrumentality, or any quasi-governmental or
private body exercising any Tax, regulatory or governmental or
quasi-governmental authority (a “Governmental Entity”), as a result of, in
connection with, or as a condition to the execution and delivery of this
Agreement by Russell or the Company and the consummation of the Transaction.
 
(b) The execution, delivery and performance of this Agreement does not, and the
consummation of the Transaction will not, constitute or result in (A) a breach
or violation of, or a default (with or without notice, lapse of time or both)
under, the Company’s Charter Documents, (B) (with or without notice, lapse of
time or both) a breach or violation of, or a default under, the acceleration of
any obligations under, or the creation of a Lien on any assets of the Company
pursuant to any Company Contract that is binding upon the Company or any Legal
Requirement or governmental or non-governmental permit or license to which the
Company is subject or (C) any change in the rights or obligations of any party
under any of the Material Company Contracts.
 
Section 3.6 Compliance. (a) Except as set forth in Schedule 3.6(a) hereto, the
Company’s business has not been, and is not being, conducted in violation, in
any material respect, of any Legal Requirements. No action, demand, requirement,
investigation or review by any Governmental Entity with respect to the Company
or affecting any of its properties or assets is pending or, to the Company’s
knowledge, threatened, nor has any Governmental Entity indicated to the Company
or Russell an intention to conduct the same. To the Company’s knowledge, no
change is required in its processes, properties or procedures in connection with
any such Legal Requirements, and it has not received any notice or communication
of any noncompliance with any such Legal Requirements that has not been cured as
of the date hereof.
 
(b) The Company has in effect all approvals, authorizations, certificates,
filings, franchises, licenses, notices and permits of or with all Governmental
Entities (collectively, “Permits”) necessary, in all material respects, for it
to own, lease or operate its properties and other assets and to carry on its
business and operations as presently conducted. All such Permits are set forth
in Schedule 3.6(b) hereto. There has occurred no default under, or violation of,
any such Permit, which has not been cured, and each such Permit is in full force
and effect. The execution, delivery and performance of this Agreement, and the
consummation of the transactions contemplated by this Agreement, will not result
in a violation of or default under and will not cause the revocation or
cancellation of any such Permit. Neither the Company nor Russell has received
any communication or otherwise has knowledge of any facts which have, or
reasonably should have, led it to believe that any of the Permits are not
currently in good standing. The Company has kept all required records and has
filed with Governmental Entities all required notices, supplemental applications
and annual or other reports required for the operation of the Company’s
business.
 


16

--------------------------------------------------------------------------------




(c) Russell is not in violation of any Legal Requirement with respect to his
ownership of the capital stock of the Company or his ability to consummate the
transactions contemplated by this Agreement.
 
Section 3.7 Financial Statements. (a). The Company has provided to the Parent a
correct and complete copy of the unaudited consolidated financial statements
(including, in each case, any related notes thereto) of the Company for: (i) the
fiscal years ended December 31, 2006 and 2007 and (ii) the three month period
ending March 31, 2008 (the “Unaudited Financial Statements”). The Unaudited
Financial Statements comply as to form in all material respects, and were
prepared in accordance with, generally accepted accounting principles of the
United States (“U.S. GAAP”) applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto), and each fairly
presents in all material respects the financial position of the Company at the
respective dates thereof and the results of its operations and cash flows for
the period indicated in accordance with U.S. GAAP, except that such statements
do not contain notes and are subject to normal year-end adjustments.
 
(b) [Reserved]
 
(c) Since January 1, 2008, the books of account, minute books, stock certificate
books and stock transfer ledgers and other similar books and records of the
Company have been maintained in accordance with good business practice, are
complete and correct in all material respects and there have been no material
transactions that are required to be set forth therein and which are not so set
forth.
 
(d) Except as otherwise noted in the Unaudited Financial Statements, or as set
forth in Schedule 3.7(d) hereto, the accounts and notes receivable of the
Company reflected on the balance sheets included in the Unaudited Financial
Statements (i) arose from bona fide transactions in the ordinary course of
business and are payable on ordinary trade terms; (ii) are legal, valid and
binding obligations of the respective debtors enforceable in accordance with
their terms, except as such may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors’ rights generally, and
by general equitable principles; (iii) are not subject to any valid set-off or
counterclaim except to the extent set forth in such balance sheet contained
therein; and (iv) except as set forth in Schedule 3.7(d) hereto, are not the
subject of any actions or proceedings brought by or on behalf of the Company.
 
(e) The Company has established internal controls for a privately held company
for purposes of preparing the Company’s periodic financial statements.
 
Section 3.8 No Undisclosed Liabilities. Except as set forth in Schedule 3.8
hereto, the Company has no liability or obligation of any nature (whether known
or unknown, whether absolute or contingent, whether liquidated or unliquidated
and whether due or to become due or otherwise), except for (a) liabilities and
obligations reflected or reserved against on the interim balance sheet included
in the Unaudited Financial Statements hereto, (b) liabilities and obligations
which have arisen since December 31, 2007 in the ordinary course of business,
and (c) contractual liabilities or obligations incurred in the ordinary course
of business which are not required by U.S. GAAP (applied in accordance with the
Accounting Principles) to be reflected on a balance sheet and which are not in
the aggregate material.
 


17

--------------------------------------------------------------------------------




Section 3.9 Absence of Certain Changes or Events. Except as set forth in
Schedule 3.9 hereto, since December 31, 2007 the Company has conducted its
business only in, and has not engaged in any transaction other than according
to, the ordinary course of business, and there has not occurred: (i) any
Material Adverse Effect on the Company; (ii) any declaration, setting aside or
payment of any dividend on, or other distribution (whether in cash, stock or
property) in respect of, any of the Company’s capital stock, or any purchase,
redemption or other acquisition by the Company of any of the Company’s capital
stock or any other securities of the Company or any options, warrants, calls or
rights to acquire any such shares or other securities; (iii) any split,
combination or reclassification of any of the Company’s capital stock; (iv) any
granting by the Company of any increase in compensation or fringe benefits,
except for normal increases of cash compensation in the ordinary course of
business consistent with past practice, or any payment by the Company of any
bonus, except for bonuses made in the ordinary course of business consistent
with past practice, or any granting by the Company of any increase in severance
or termination pay or any entry by Company into any currently effective
employment, severance, termination or indemnification agreement or any agreement
the benefits of which are contingent or the terms of which are materially
altered upon the occurrence of a transaction involving the Company of the nature
contemplated hereby; (v) entry by the Company into any licensing or other
agreement with regard to the acquisition, assignment, transfer, termination or
disposition of any Intellectual Property other than licenses in the ordinary
course of business consistent with past practice or any amendment or consent
with respect to any licensing agreement filed or required to be filed by the
Company with respect to any Governmental Entity; (vi) any material change by the
Company in its accounting methods, principles or practices; (vii) any change in
the auditors of the Company; (viii) any issuance of capital stock of the
Company; (ix) any revaluation by the Company of any of its assets, including,
without limitation, writing down the value of capitalized inventory or writing
off notes or accounts receivable or any sale of assets of the Company other than
in the ordinary course of business; (x) any change in any material Tax election
or Tax accounting method, or any settlement or compromise of any Tax liability;
(xi) any damage, destruction or other casualty loss with respect to any material
asset or property owned, leased or otherwise used by the Company that is
material to the Company, whether or not covered by insurance; or (xii) any
agreement, whether written or oral, to take any of the actions referred to in
clauses (ii) through (x) above.
 
Section 3.10 Litigation. (a) Except as set forth in Schedule 3.10(a) hereto,
there is no civil, criminal or administrative suit, action, proceeding,
arbitration, investigation, review or inquiry pending or, to Russell’s or the
Company’s knowledge, threatened against or affecting the Company or any of its
properties or rights, nor is there any judgment, decree, injunction, rule or
order of any Governmental Entity or arbitrator outstanding against or affecting
the Company or any of its properties or rights (the foregoing collectively
referred to as “Proceedings”). None of the Proceedings is reasonably likely,
either individually or in the aggregate, to have a Material Adverse Effect or to
prevent, impair or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement. No event has occurred or
circumstance exists which could reasonably be expected to give rise to or serve
as a valid basis for the commencement of any Proceeding by or against the
Company. Except as set forth in Schedule 3.10(a) hereto, since January 1, 2006,
the Company has not been subject to any Proceeding nor has the Company settled
any claim prior to being sued or prosecuted.
 


18

--------------------------------------------------------------------------------




(b) Except as set forth in Schedule 3.10(b) hereto, there is no civil, criminal
or administrative suit, action, proceeding, arbitration, investigation, review
or inquiry pending or, to Russell’s knowledge, threatened against or affecting
Russell or any of his properties or rights, nor is there any judgment, decree,
injunction, rule or order of any Governmental Entity or arbitrator outstanding
against or affecting Russell or any of his properties or rights which would have
a Material Adverse Effect or prevent, impair or materially delay the ability of
Russell to consummate the transactions contemplated by this Agreement.
 
Section 3.11 Employee Benefit Plans and Compensation.
 
(a) Schedule 3.11(a) lists all “employee benefit plans,” as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and any other employee benefit, severance, change in control, death
benefit, compensation, retirement, deferred compensation, bonus, stock purchase,
hospitalization, medical insurance and life insurance contracts, arrangements
and programs covering employees of the Company and maintained by the Company or
any member of a controlled group of organizations (within the meaning of Section
414(b), (c), (m) or (o) of the Code) of which the Company is a member (the
Company or any other such member, a “Controlled Group Member”) or to which the
Company or any other Controlled Group Member contributes or is required to
contribute or under which the Company or any other Controlled Group Member pays
or is required to pay premiums or benefits (collectively, the “Employee Benefit
Plans”).
 
(b) Neither the Company nor any Controlled Group Member has, or has ever had,
any obligation to make any contribution to any “multiemployer plans” as defined
in Section 4001(a)(3) of ERISA (“Multiemployer Plans”). Neither the Company nor
any Controlled Group Member has at any time ever maintained, established,
sponsored, participated in or contributed to any multiple employer plans.
 
(c) Each Employee Benefit Plan intended to qualify under Section 401 of the Code
has received a favorable determination letter (or in the case of a master or
prototype plan, a favorable opinion letter) from the Internal Revenue Service
(“IRS”) to reflect that the Employee Benefit Plan satisfies the requirements of
Section 401(a) of the Code and that its related trust is exempt from federal
income taxation under Section 501 of the Code, and nothing has occurred with
respect to the operation of the Employee Benefit Plan that could reasonably be
expected to cause the loss of such qualification or exemption.
 


19

--------------------------------------------------------------------------------




(d) All contributions required by law to have been made under any of the
Employee Benefit Plans to any funds or trusts established thereunder or in
connection therewith and all premiums required to be paid in connection with the
Employee Benefit Plans have been made by the due date thereof (including any
valid extension).
 
(e) Neither the Company nor any Controlled Group Member sponsors or maintains,
or has ever sponsored or maintained, an “employee pension benefit plan” (within
the meaning of Section 3(2) of ERISA) that is subject to Title IV of ERISA, the
minimum funding requirements of Section 412 of the Code or Part 3 of Title I of
ERISA, or any voluntary employee benefits association described in Section
501(c)(9) of the Code.
 
(f) True, correct and complete copies of the following documents, with respect
to each of the Employee Benefit Plans, have been provided to the Parent by the
Company, where available and to the extent applicable: (i) any plan documents
and related trust documents, and any amendments thereto; (ii) the three most
recently filed IRS Forms 5500 with all attachments thereto; (iii) the most
recent IRS determination letter or opinion letter; (iv) the most recent summary
plan descriptions or in the case of any plan not subject to the disclosure
requirements of ERISA, other written description of the plan’s material terms;
and (v) any material correspondence to or from the Department of Labor, the IRS,
or any other Governmental Entity.
 
(g) There are no pending actions (including, without limitation, governmental
audits or investigations), claims or lawsuits that have been asserted or
instituted or, to the knowledge of the Company, threatened with respect to any
of the Employee Benefit Plans, the assets of any of the trusts under such plans
or the plan sponsor or the plan administrator, or against any fiduciary of any
of the Employee Benefit Plans with respect to the terms or operation of such
plans (other than routine benefit claims).
 
(h) The Employee Benefit Plans have been maintained in all material respects in
accordance with their terms and with the provisions of applicable Legal
Requirements. Neither the Company nor any Controlled Group Member has engaged in
a transaction on or before the date hereof with respect to any Employee Benefit
Plan that would subject it to material fiduciary liability or a tax or penalty
imposed pursuant to either Section 4975 of the Code or Section 502 of ERISA.
 
(i) None of the Employee Benefit Plans is a “welfare benefit plan” within the
meaning of Section 3(1) of ERISA that provides for continuing benefits or
coverage for any participant or any beneficiary of any participant, except
(i) as may be required under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, at the expense of the participant or the participant’s
beneficiary or (ii) coverage through the last day of the month following the
date of termination of employment in accordance with an Employee Benefit Plan’s
provisions.
 


20

--------------------------------------------------------------------------------




(j) Except as disclosed on Schedule 3.11(j) hereto, neither the execution of
this Agreement nor the consummation of the transactions contemplated hereby will
(w) entitle any employees of the Company to severance pay, (x) accelerate the
time of payment or vesting or trigger any payment of compensation or benefits or
forgiveness of indebtedness under, increase the amount payable or trigger any
other obligation pursuant to, any of the Employee Benefit Plans, (y) obligate
the Parent to continue any of the Employee Benefit Plans or (z) result in any
breach or violation of, or a default under, any of the Employee Benefit Plans.
 
(k) The consummation of the transactions contemplated by this Agreement will not
(either along with or upon the occurrence of any additional or subsequent
events) result in a nondeductible expense to the Company pursuant to Section
280G of the Code or an excise tax to any employee of the Company pursuant to
Section 4999 of the Code.
 
Section 3.12 Employees. Schedule 3.12(i) hereto sets forth the name, current
annual compensation rate (including bonus and commissions), title, current base
salary rate, accrued sick leave and accrued vacation benefits of each present
employee of the Company. Except as disclosed in Schedule 3.12(ii) hereto, no
such employee is absent from work on long term disability leave, extended leave
of absence or receiving workers’ compensation benefits. Schedule 3.12(i)) hereto
further lists all such employees, as well as consultants, agents and independent
contractors, covered by an employment, non-competition, consulting or severance
agreement with the Company, and the Company has provided or made available to
the Parent current and complete copies of each such agreement, as well as copies
of any confidentiality or other agreement covering proprietary processes,
formulae or information applicable to any such Person. Except as set forth in
Schedule 3.12(iii), the Company is not a party to or otherwise bound by any
collective bargaining agreement, contract or other agreement or understanding
with a labor union or labor organization, nor is the Company subject to an
application or election regarding the acquiring of bargaining rights by any
labor union or labor organization, nor is the Company the subject of any
proceeding asserting that it has committed an unfair labor practice or seeking
to compel it to bargain with any labor union or labor organization nor is there
pending or, to the Company’s knowledge, threatened, any labor strike, dispute,
walkout, work stoppage, slowdown or lockout involving the Company. The Company
is in compliance in all material respects with all Legal Requirements respecting
employment and employment practices, independent contractor arrangements, terms
and conditions of employment, workers’ compensation, wages, hours of work and
occupational safety and health. Except as disclosed on Schedule 3.12(iii)
hereto, there is no action, suit or legal, administrative, arbitration,
grievance or other proceeding pending or, to the Company’s knowledge,
threatened, or, to the Company’s knowledge, any investigation pending or
threatened against the Company relating to its employment practices or any of
the Legal Requirements described in this Section 3.12.
 


21

--------------------------------------------------------------------------------




Section 3.13 Restrictions on Business Activities. Except as set forth in
Schedule 3.13 hereto, there is no agreement, commitment, judgment, injunction,
order or decree binding upon the Company or its assets or to which the Company
is a party which has or could reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of the Company, any
acquisition of property by the Company or the conduct of business by Company as
currently conducted.
 
Section 3.14 Personal Property. The Company has good title to, or holds by valid
and existing lease or license, all of the tangible personal property (“Personal
Property”) reflected in the Unaudited Financial Statements or acquired by the
Company after January 1, 2008, except with respect to assets set forth in
Schedule 3.14(a) hereto or disposed of in the ordinary course of business since
such date, free and clear of any Liens. The Personal Property owned or leased by
the Company is sufficient for the conduct of its business as presently conducted
and is listed on Schedule 3.14(b) hereto. Each item constituting Personal
Property is free from defects, has been maintained in accordance with normal
industry practice, is in good operating condition and repair (subject to normal
wear and tear) and is suitable for the purposes for which it presently is used.
 
Section 3.15 Real Property. (a)   Other than the real property being acquired
pursuant to the Real Estate Purchase Agreement, the Company does not now own or,
at any time, has owned any real property. Schedule 3.15(a)(i) hereto sets forth
a complete and correct list of all real property leased, subleased, licensed,
operated or occupied by the Company (collectively the “Company Leases”) and the
location of the premises. The premises subject to the Company Leases are
hereinafter referred to as “Company Leased Property”. Except as set forth in
Schedule 3.15(a)(ii) hereto, neither the Company, nor, to the Company’s
knowledge, any other party is in default under any of the Company Leases, nor
does there exist any condition which, upon the passage of time or the giving of
notice or both, would cause a default, nor has any waiver, indulgence or
postponement of any of the Company’s obligations, as lessees, been granted by
any owner of the Company Leased Property. All rent and other sums and charges
payable by the Company as lessee or sublessee under the Company Leases are
current. Except as set forth in Schedule 3.15(a)(i) hereto, no Company Leased
Property is occupied by a third party other than the Company, and, to the
Company’s knowledge, no third party has a right to occupy such property other
than the Company. The Company has provided to the Parent complete and correct
copies of all the Company Leases, including all amendments thereto; no term or
condition of any of the Company Leases has been modified, amended or waived
except as shown in such copies; and there are no other agreements or
arrangements whatsoever relating to the Company’s use or occupancy of any of the
Company Leased Property. The Company has not transferred, mortgaged or assigned
any interest in any of the Company Leases. To the Company’s knowledge, there is
no pending or threatened condemnation or similar proceeding affecting any
Company Leased Property or any portion thereof, and each Company Leased Property
is supplied with utilities and other services sufficient to operate the business
of the Company as presently conducted. The Company Leased Property is in good
operating condition and repair and is suitable for the conduct of business as
presently conducted therein.
 


22

--------------------------------------------------------------------------------




(b) Except for ordinary wear and tear, all of the buildings, fixtures,
improvements and structures with respect to the Company Leased Property are in a
good state of maintenance, operating condition and repair, and there are no
defects with respect thereto or existing condition that would impair the
continued day-to-day use of any such buildings, fixtures, improvements or
structures in substantially the same manner as conducted prior to Closing or
that would subject the Parent or the First Surviving Corporation to any
liability under Legal Requirements. Except as set forth in Schedule 3.15(b), the
Company Leased Property is not located within any flood plain or area subject to
wetlands regulation or any similar Legal Requirements. 
 
(c) There are no restrictions of any nature in respect of the transactions
contemplated by this Agreement in the Company Leases either by the terms of such
Company Lease or by operation of any Legal Requirement, and, except as set forth
in Schedule 3.15(c), no consent of any Person is required in respect of the
transactions contemplated by this Agreement with respect to any Company Lease.
The Company is in peaceful and undisturbed possession of the Company Leased
Property.
 
(d) The Company Leased Property is in compliance with all Legal Requirements.
There is no pending or, to the Company’s knowledge, threatened Proceeding to
rezone any of the Company Leased Property. Use of the Company Leased Property
for the various purposes for which it is currently being used and the proposed
use by the Parent of the Company Leased Property are permitted as of the date
hereof and not restricted or impaired under any Legal Requirement and are not
subject to permitted non-conforming use or structure classifications. The
Company has not received notice of any violation of any Legal Requirement or any
covenants, deed restrictions or easements arising out of, relating to or
affecting the Company Leased Property.
 
(e) The Company has good and valid rights of ingress and egress to and from all
Company Leased Property from and to the public street systems for all usual
road, street and utility purposes and other purposes necessary or incidental to
the operation of the business of the Company. There is no pending or, to the
Company’s knowledge, threatened plan to modify or realign any street, and there
is no pending or, to the Company’s knowledge, threatened eminent domain
proceeding, in each case that would result in the taking of all or any part of
the Company Leased Property or that would prevent or hinder the continued use of
the Company Leased Property as heretofore used.
 
(f) The Company has all Permits required under any Legal Requirement with
respect to the occupancy, ownership and use of the Company Leased Property. The
current occupancy and use of the Company Leased Property do not violate any of
such Legal Requirements, and no proceeding is pending or, to the Company’s
knowledge, threatened to limit, modify, revoke or suspend any of the Permits or
to challenge, condition or restrict the lease, occupancy, operations, ownership
or use of the Company at any portion of the Company Leased Property. No Permit
with respect to the occupancy, ownership and use of the Company Leased Property
will be subject to limitation, modification, revocation or suspension as a
result of the transactions contemplated by this Agreement.
 
Section 3.16 Title to Assets; Condition of Assets. (a) The Company owns, and has
good and valid title to, all assets purported to be owned by it, including: (i)
all assets reflected on the Audited Financial Statements and the Unaudited
Financial Statements (except for assets sold or otherwise disposed of in the
ordinary course of business since March 31, 2008); and (ii) all other assets
reflected in the books and records of the Company as being owned by the Company.
All of said assets are owned by the Company free and clear of any Liens, except
for Permitted Liens.
 
(b) All items of equipment, Personal Property, and other tangible assets owned
by or leased to the Company are adequate for the uses to which they are being
put, are in good and safe condition and repair (ordinary wear and tear excepted)
and are adequate for the conduct of the business of the Company in the manner in
which such business is currently being conducted and presently proposed to be
conducted.
 
Section 3.17 Tax Matters. (a) Except as set forth in Schedule 3.17(a), all Tax
Returns required to be filed in respect of the Company have been duly and timely
filed. All such Tax Returns are true, correct and complete. All Taxes of the
Company, whether or not shown as due on such Tax Returns, have been fully paid
when due. The Company has established on its financial statements (including
without limitation the Audited Financial Statements and the Unaudited Financial
Statements) in accordance with U.S. GAAP adequate reserves for Taxes accrued but
not yet due or has determined in accordance with U.S. GAAP that such reserves
are not necessary.
 
(b) Except as set forth in Schedule 3.17(b), there are no investigations,
audits, actions or proceedings currently pending or, to the Company’s knowledge,
threatened against the Company by any Governmental Entity for the assessment or
collection of Taxes, no claim for the assessment or collection of Taxes has been
asserted against the Company, and there are no matters under discussion, audit
or appeal between the Company with any Governmental Entity with respect to the
assessment or collection of Taxes. Any unpaid Taxes that have been claimed or
imposed as a result of any examination of any Tax Return of the Company by any
Governmental Entity are being contested in good faith and are fully described in
Schedule 3.17(b). There are no Tax Liens on any of the assets of the Company
other than Permitted Liens. The Company has not agreed to make any material
adjustment under Code Section 481(a) (or analogous provision of any Legal
Requirement) by reason of a change in accounting method or otherwise. No power
of attorney has been granted by or with respect to the Company with respect to
any matter relating to Taxes. The Company has not participated in a transaction
that is described as a “reportable transaction” within the meaning of Treasury
Regulation § 1.6011-4(b)(1). During the last three years, the Company has not
been a party to any transaction to which Code Section 355 applied. The Company
has not received any claim from any Governmental Entity in a jurisdiction in
which the Company files Tax Returns that any of them may be subject to taxation
by that jurisdiction. No adjustment relating to the timing of income,
deductions, losses or credits of the Company have been made in writing by any
Governmental Entity in any completed audit or examination which, by application
of the result of such adjustment, could reasonably be expected to result in a
material Tax liability for any subsequent period. The Company is not subject to
any action or proceeding of a Governmental Entity imposing on the Company any
obligations or liabilities with respect to another Person’s Taxes.
 


23

--------------------------------------------------------------------------------




(c) Set forth in Schedule 3.17(c) is a list of the most recent examinations and
audits by Governmental Entities for each Tax for which the Company has been
audited during the last five years. The Company has provided to the Parent true
and complete copies of the final reports and notices of assessment of the
relevant Governmental Entity for each such examination or audit showing the
adjustments proposed and the basis asserted therefor.
 
(d) Except as set forth in Schedule 3.17(d), the Company has withheld or
deducted all Taxes or other amounts from payments to employees or other persons
required to be so withheld or deducted, and has timely paid over such Taxes or
other amounts to the appropriate Governmental Entity to the extent due and
payable.
 
(e) Except as set forth in Schedule 3.17(e), the Company has not requested,
offered to enter into or entered into any agreement or other arrangement, or
executed any waiver, providing for any extension of time within which (i) to
file any Tax Return covering any Taxes for which it is or may be liable; (ii) to
file any elections, designations or similar filings relating to Taxes for which
it is or may be liable; (iii) it is required to pay or remit any Taxes or
amounts on account of Taxes; or (iv) any Government Entity may assess or collect
Taxes for which it is or may be liable. Except as set forth in Schedule 3.17(e),
the Company has not entered into any agreement with, or provided any undertaking
to, any Person, and no circumstances exist by reason of which the Company has
assumed liability for the payment of Taxes owing by another Person, or has or
may be liable for another Person’s Taxes.
 
(f) “Tax” or “Taxes” means any taxes of any kind, including but not limited to
those on or measured by or referred to as income, gross receipts, capital,
sales, goods and services, use, ad valorem, franchise, profits, stamp, license,
withholding, employment, payroll, premium, value added, property or windfall
profits taxes, surtaxes, environmental transfer taxes, social security taxes,
national health contributions, pension and employment insurance contributions,
customs, duties or similar fees, assessments or charges of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any Governmental Entity, domestic or foreign.
 
(g) “Tax Return” means any return, declaration, report, election, notice,
statement or information return and including any amendment, schedule,
attachment, part, supplement, appendix and exhibit thereto, made, prepared,
filed or required to be filed with any Governmental Entity, domestic or foreign,
with respect to Taxes.
 
Section 3.18 Environmental Matters. (a) Except as disclosed on Schedule 3.18(a)
hereto: (i) the Company has complied with all applicable Environmental Laws;
(ii) the Company has no liability under any Environmental Law for any Hazardous
Substance disposal or contamination on the properties currently owned or
operated by the Company; (iii) the Company has no liability under any
Environmental Law for any Hazardous Substance disposal or contamination on the
properties formerly owned or operated by the Company; (iv) the Company has no
liability under any Environmental Law for any Hazardous Substance disposal or
contamination on any third party property; (v) the Company is not in violation
of or has any liability under any Environmental Law for any release or threat of
release of any Hazardous Substance; (vi) the Company has not received any
written notice, demand, letter, claim or request for information alleging that
it may be in violation of or liable under any Environmental Law; (vii) the
Company is not subject to any orders, decrees, injunctions or other arrangements
with any Governmental Entity or an indemnitor of any third party indemnitee for
any liability under any Environmental Law or relating to Hazardous Substances;
(viii) to the Company’s knowledge, there are no circumstances or conditions
involving the Company that could reasonably be expected to result in any claims,
liability, investigations, costs or restrictions on the ownership, use, or
transfer of any of its property pursuant to any Environmental Law; (ix) to the
Company’s knowledge, none of the properties the Company leases or otherwise
occupies contains any underground storage tanks, asbestos-containing material,
lead-based paint, or polychlorinated biphenyls in violation of any Environmental
Law or that would reasonably be expected to result in liability under any
Environmental Law; and (x) the Company has not engaged in any activities
involving the generation, use, handling or disposal of any Hazardous Substances
in violation of any Environmental Law or that would reasonably be expected to
result in any liability under any Environmental Law.
 


24

--------------------------------------------------------------------------------




(b) As used in this Agreement, the term “Environmental Law” means any federal,
state, local or foreign law, regulation, order, decree, permit, authorization,
policy, opinion, common law or agency requirement relating to: (i) the
protection, investigation or restoration of the environment, health and safety,
or natural resources; (ii) the handling, use, presence, disposal, release or
threatened release of any chemical substance or (iii) noise, odor, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property.
 
(c) As used in this Agreement, the term “Hazardous Substance” means any
substance that is: (i) listed, classified or regulated pursuant to any
Environmental Law; (ii) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon; or (iii) any other substance which is the
subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law.
 
Section 3.19 Brokers and Finders. Except as set forth in Schedule 3.19 hereto,
the Company has not incurred, nor will it incur, directly or indirectly, any
liability for brokerage, finders’ fees, agent’s commissions or any similar
charges in connection with this Agreement or any transactions contemplated
hereby. The Company shall bear the cost of any payments to which any Person
listed in Schedule 3.19 hereto shall be entitled and such costs shall be deemed
to be part of the Total Indebtedness.
 
Section 3.20 Intellectual Property. For the purposes of this Agreement, the
following terms have the following definitions:
 
“Intellectual Property” shall mean any or all of the following and all worldwide
common law and statutory rights in, arising out of, or associated therewith: (i)
patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof
(“Patents”); (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets (including, but not limited to, certain formulas,
recipes and processes), test procedures, formulas and other confidential
information, proprietary information, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (iii)
copyrights, copyrights registrations and applications therefor, and all other
rights corresponding thereto throughout the world; (iv) software and software
programs; (v) domain names, uniform resource locators and other names and
locators associated with the Internet; (vi) industrial designs and any
registrations and applications therefor; (vii) trade names and other names and
slogans embodying business goodwill or indications of origin, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications or registrations in any jurisdiction pertaining to the foregoing
and all goodwill associated therewith (collectively, “Trademarks”); (viii) all
databases and data collections and all rights therein; (ix) all moral and
economic rights of authors and inventors, however denominated, and (x) any
similar or equivalent rights to any of the foregoing (as applicable).
 


25

--------------------------------------------------------------------------------




“Company Intellectual Property” shall mean any Intellectual Property that is
owned by, or exclusively licensed to, Company, including software and software
programs developed by or exclusively licensed to the Company (specifically
excluding any off the shelf or shrink-wrap software).
 
“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any private, state, government or other legal
authority.
 
“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of, Company.
 
“Company Products” means all current versions of products of the Company.
 
(a) Except as disclosed on Schedule 3.20(a) hereto, no Company Intellectual
Property or Company Product is subject to any Proceeding or outstanding decree,
order, judgment, contract, license, agreement or stipulation which has been
served on the Company, or to the Company’s knowledge, otherwise pending,
restricting in any manner the use, transfer or licensing thereof by the Company,
or which may affect the validity, use or enforceability of such Company
Intellectual Property or Company Product.
 
(b) Except as disclosed on Schedule 3.20(b) hereto, the Company owns and has
good and marketable title to each item of Company Intellectual Property owned by
it free and clear of any Liens and encumbrances (excluding non-exclusive
licenses and related restrictions granted by it in the ordinary course of
business); and the Company is the exclusive owner of all registered Trademarks
used in connection with the operation or conduct of the business of the Company
as now conducted, including the sale of any products or the provision of any
services by the Company.
 
(c) To the Company’s knowledge, the operation of the business of the Company as
such business currently is conducted, including (i) the design, development,
manufacture, distribution, reproduction, marketing or sale of the Company
Products and (ii) the Company’s use of any product, device or process has not
infringed or misappropriated and does not infringe or misappropriate the
Intellectual Property of any third party or constitute unfair competition or
trade practices under the laws of any jurisdiction.
 


26

--------------------------------------------------------------------------------




Section 3.21 Agreements, Contracts and Commitments. (a) Schedule 3.21(a) hereto
sets forth a complete and accurate list of all Material Company Contracts,
specifying the parties thereto. For purposes of this Agreement, (i) the term
“Company Contracts” shall mean all contracts, agreements, leases, mortgages,
indentures, notes, bonds, franchises, purchase orders, sales orders, and other
understandings, commitments and obligations of any kind, whether written or
oral, to which the Company is a party or by or to which any of the properties or
assets of Company may be bound, subject or affected (including without
limitation notes or other instruments payable to the Company), and (ii) the term
“Material Company Contracts” shall mean each of the following Company Contracts:
 
(i) any Company Contract that contains a covenant not to compete or other
covenant (A) limiting or restricting the development, manufacture, marketing,
distribution or sale of any of the products or services of the Company or any
future line extension of such products or services into other forms,
(B) limiting or restricting the ability of the Company to enter into any market
or line of business or to compete with any other Person or (C) restricting or
prohibiting the Company from transacting business or dealing in any manner with
any other Person;
 
(ii) any Company Contract that contains a “most-favored nation” or
“most-favored-customer” clause;
 
(iii) any Company Contract with any affiliate of the Company or any director,
officer, shareholder or employee of the Company;
 
(iv) any advertising Company Contract requiring expenditures or fees in excess
of $50,000 in any twelve-month period;
 
(v) any continuing Company Contract for the future purchase or price of raw
materials, supplies or equipment which involves or would reasonably be expected
to involve the payment by the Company of more than $75,000 in any twelve month
period or which contain minimum purchase conditions or requirements or other
terms that restrict or limit the purchasing relationships of the Company;
 
(vi) any Company Contract relating in whole or in part to the Intellectual
Property of the Company (including maintenance agreements and any other
agreement relating to Intellectual Property and Company Products and any Company
Contract under which the Company is licensee or licensor of any such
Intellectual Property and Company Products);
 


27

--------------------------------------------------------------------------------




(vii) any management, employment, service, consulting, severance or other
similar type of Company Contract;
 
(viii) any mortgage, pledge, security agreement, deed of trust, loan agreement,
credit agreement, indenture, conditional sale or title retention agreement,
equipment financing obligation or other instrument or agreement granting a Lien
upon any of the properties or assets of the Company;
 
(ix) any obligation to register any shares of the capital stock or other
securities of the Company with any Governmental Entity;
 
(x) any obligation to make payments, contingent or otherwise, arising out of the
prior acquisition of the business, assets or capital stock of other Persons;
 
(xi) any collective bargaining agreement or other Company Contract with any
labor union or association representing employees;
 
(xii) any Company Contract to make any capital expenditures or capital additions
or improvements with commitment in excess of $75,000 in any twelve-month period
or in excess of $100,000 in the aggregate over the term of such Company
Contract;
 
(xiii) any Company Contract relating to the storage or warehousing of any
inventory or products of the Company, or the charter or purchase of
transportation or shipping services;
 
(xiv) any guarantees or other Company Contracts in respect of any indebtedness
of any Person;
 
(xv) any Company Contract providing for the indemnification of any current or
former director, officer or employee of the Company;
 
(xvi) any lease or similar arrangement for the use by the Company of personal
property (other than leases of vehicles, office equipment or operating equipment
where the annual lease payments are less than $12,000 in the aggregate); and
 
(xvii) any other material Company Contract to which the Company is a party or by
which any of their assets are bound.
 
(b) Each Company Contract was entered into at arms’ length and in the ordinary
course, is in full force and effect and is valid and binding upon and
enforceable against each of the parties thereto in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Legal Requirements relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. True, correct and complete copies of all Material
Company Contracts (or written summaries in the case of oral Material Company
Contracts) have been heretofore made available to the Parent or the Parent’s
counsel.
 


28

--------------------------------------------------------------------------------




(c) Except as set forth in Schedule 3.21(c) hereto, neither the Company nor, to
the Company’s knowledge, any other party thereto is in breach of or in default
under, and no event has occurred or circumstance or condition exist, that (with
or without notice or lapse of time or both) would reasonably be expected to (i)
result in a violation of or a default under any Material Company Contract, (ii)
give any party the right to cancel or terminate or modify any Material Company
Contract or (iii) give any party to any Material Contract the right to seek
damages or other remedies. Except as set forth in Schedule 3.21(c) hereto, there
have been no oral or written modifications, amendments or waivers with respect
to any of the terms of any of the Material Company Contracts. No party to any
Material Company Contract has given any written notice of any claim of any
breach, default or event, which, with notice or lapse of time or both would
become a breach of or default under, any Material Company Contract. Each
Material Company Contract to which the Company is a party or by which it is
bound that has not expired by its terms is in full force and effect.
 
(d) Each Material Company Contract that requires or may require the consent or
waiver of a third party prior to consummation of the transactions contemplated
by this Agreement in order to avoid a breach or violation of, or default under,
such Material Company Contract is identified and marked by an asterisk on
Schedule 3.21(d) hereto.
 
Section 3.22 Insurance. (a) Schedule 3.22 hereto sets forth (i)  the policies of
insurance presently in force covering the Company including, without restricting
the generality of the foregoing, those covering public and product liability,
personnel, properties, buildings, machinery, equipment, furniture, fixtures and
operations, specifying with respect to each such policy, the name of the
insurer, type of coverage, term of policy, limits of liability and annual
premium; (ii) the Company’s premiums and losses by year, by type of coverage,
for the past five years based on information received from the Company’s
insurance carrier(s); (iii) all outstanding insurance claims by the Company for
damage to or loss of property or income which have been referred to insurers or
which the Company believes to be covered by commercial insurance; (iv) general
comprehensive liability policies carried by the Company for the past five years,
including excess liability policies; and (v) any agreements, arrangements or
commitments by or relating to the Company and under which the Company
indemnifies any other Person or is required to carry insurance for the benefit
of any other Person. The Company has heretofore delivered to the Parent complete
and correct copies of the policies and agreements set forth in Schedule 3.22
hereto.
 
(b) The insurance policies set forth in Schedule 3.22 hereto are in full force
and effect, all premiums with respect thereto covering all periods up to and
including the date of the Closing have been paid, and no notice of reduction,
cancellation or termination has been received with respect to any such policy.
Such policies are sufficient for compliance with all material Legal Requirements
and all agreements relating to the Company; are valid, outstanding and
enforceable policies; provide adequate insurance coverage for the assets and
operations of its business; will remain in full force and effect through the
respective dates set forth in Schedule 3.22 hereto without the payment of
additional premiums; and will not in any way be affected by, or terminate or
lapse by reason of, the transactions contemplated by this Agreement. Schedule
3.22 hereto identifies all risks which have been designated as being self
insured. The Company has not been refused any insurance, nor has any such
coverage been limited, by any insurance carrier to which the Company has applied
for any such insurance or with which the Company has carried insurance during
the last five years.
 


29

--------------------------------------------------------------------------------




Section 3.23 Affiliate Interests. (a) Except as set forth in Schedule 3.23(a)
hereto, since January 1, 2008, there have been no transactions, agreements,
arrangements, understandings, obligations, liabilities or claims (“Affiliate
Arrangements”) between the Company and a Person (i) that is an affiliate of the
Company or (ii) with respect to which any affiliate of the Company, or any
member of the immediate family of any such affiliate, owns more than 10% of the
voting equity of such Person. All such Affiliate Arrangements were entered into
in the ordinary course of business and on commercially reasonable terms and
conditions. Any accounts due and payable by the Company to any affiliate thereof
are recorded on the books and records of the Company, as the case may be, at
their fair market value. Since the January 1, 2008, there has been no repayment,
forgiveness or other release of a debt owed by or to a Person not at arms-length
with the Company or its shareholders.
 
(b) Except as set forth in Schedule 3.23(b) hereto, no shareholder, employee,
officer or director of the Company has any material interest in any property,
real or personal, tangible or intangible, including without limitation
inventions, patents, trademarks or trade names, used in or pertaining to the
business of the Company.
 
Section 3.24 Board Approval. The Board of Directors of the Company (including
any required committee or subgroup thereof) has, as of the date of this
Agreement, duly approved, subject to the approval of the Shareholder (which has
been provided), this Agreement and the transactions contemplated hereby.
 
Section 3.25 Shareholder Approval. On or prior to the date of this Agreement,
the Company will have provided the written consent of its shareholders pursuant
to Section 10-1103 of the ABCA sufficient for Shareholder Approval.
 
Section 3.26 Proxy Statement. The information to be supplied by the Company for
inclusion in the Parent’s proxy statement (such proxy statement as amended or
supplemented is referred to herein as the “Proxy Statement”) to be sent in
connection with the meeting of the Parent’s stockholders to consider the
approval of this Agreement (the “Parent Stockholders’ Meeting”) shall not, on
the date the Proxy Statement is first mailed to the Parent’s stockholders, and
at the time of the Parent Stockholders’ Meeting, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not false or misleading; or omit to
state any material fact necessary to correct any statement provided by the
Company in any earlier communication with respect to the solicitation of proxies
for the Parent Stockholders’ Meeting which has become false or misleading. If at
any time prior to the Effective Time, any event relating to the Company or any
of its affiliates, officers or directors should be discovered by the Company
which should be set forth in a supplement to the Proxy Statement, the Company
shall promptly inform the Parent. Notwithstanding the foregoing, the Company
makes no representation or warranty with respect to any information supplied by
the Parent or any Person other than the Company which is contained in any of the
foregoing documents.
 


30

--------------------------------------------------------------------------------




Section 3.27 [Reserved]
 
Section 3.28 Distributors, Suppliers and Customers. The relationships of the
Company with its, suppliers, customers, and licensors or sublicensors of rights
with respect to Intellectual Property are reasonably good commercial working
relationships and no (i) supplier to the Company (excluding, for the avoidance
of doubt, employees of the Company), or (ii) distributor or customer to the
Company has cancelled or otherwise terminated, or threatened to cancel or
otherwise terminate, its relationship with the Company. Schedule 3.28 hereto
identifies each supplier and each distributor with which the Company is doing
business and each customer for whom the Company has ongoing obligations. Neither
Russell nor the Company has any reason to believe that the benefits of any
relationship with any customers, suppliers or distributors of the Company will
not continue after the Closing Date in substantially the same manner as prior to
the date of this Agreement.
 
Section 3.29 Product Liabilities. Except as set forth in Schedule 3.29 hereto,
neither Russell nor the Company has received any written complaints of any
damages to any Person relating to any Company Products or other products, goods
or services of the Company.
 
Section 3.30 No Other Agreements to Purchase. Except for the Parent’s right
under this Agreement, no Person has any written or oral agreement, option,
understanding or commitment or any right or privilege (whether by law,
contractual or otherwise) capable of becoming such for:
 
(a) the purchase or acquisition from Russell of any shares of capital stock; or
 
(b) the purchase, subscription, allotment or issuance of any of the unissued
shares or other securities of the Company.
 
Section 3.31 Representations and Warranties Complete. No representations or
warranties by Russell or the Company in this Agreement, including the Schedules
hereto, and no statement contained in any document (including without limitation
the Unaudited Financial Statements, certificates, or other writing) furnished or
to be furnished by Russell or the Company to the Parent pursuant to the
provisions hereof contains or will contain any untrue statement of material fact
or omits or will omit to state any material fact necessary, in order to make the
statements herein or therein in light of the circumstances under which they are
made, not misleading. There is no fact known to Russell or the Company which has
had or would reasonably be expected to have a Material Adverse Effect which has
not been set forth in this Agreement, including the Schedules hereto and the
Unaudited Financial Statements. Russell and the Company have furnished or caused
to be furnished to the Parent complete and correct copies of all Company
Contracts or other documents referred to in the Schedules hereto or underlying a
disclosure of Russell or the Company set forth in the Schedules hereto.
 


31

--------------------------------------------------------------------------------




Section 3.32 Bank Accounts. Schedule 3.32 hereto sets forth a list of all bank
and savings accounts, certificates of deposit and safe deposit boxes of the
Company including the name and address of each bank branch and the names of
those persons authorized to sign thereon as of the date of this Agreement.
 
Section 3.33 Powers of Attorney. Except as set forth in Schedule 3.33 hereto,
there are no outstanding powers of attorney executed on behalf of Russell or the
Company.
 
Section 3.34 Total Indebtedness. Except as set forth in Schedule 3.34 hereto,
after giving effect to the Closing, the Company shall have no liability for
Total Indebtedness other than the Estimated Total Indebtedness paid on the
Closing Date in accordance with Section 2.1(b)(ii).
 
ARTICLE IV 
 
REPRESENTATIONS AND WARRANTIES OF PARENT, MERGER SUB AND OREGANO LLC
 
The Parent, Merger Sub and Oregano LLC represent and warrant as follows to the
Company, and acknowledge and confirm that the Company is relying upon the
following representations and warranties in entering into this Agreement:
 
Section 4.1 Organization and Qualification. (a) The Parent is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power and authority to own, lease
and operate its assets and properties and to carry on its business as it is now
being or currently planned by the Parent to be conducted.
 
(b) The Parent is duly qualified or licensed to do business as a foreign
corporation and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Parent.
 
(c) Merger Sub was established for the purpose of the Transaction. Merger Sub is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Arizona and has the requisite corporate power and authority
to own, lease and operate its assets and properties and to carry on its business
as it is now being or currently planned by the Parent to be conducted.
 


32

--------------------------------------------------------------------------------




(d) Oregano LLC was established for the purpose of the Transaction. Oregano LLC
is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware and has the requisite limited
liability company power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by the Parent to be conducted.
 
Section 4.2 Authority Relative to this Agreement. Other than (i) the filing the
Certificate of Merger and such other documents as required by the ABCA; (ii) the
filing of the Second Certificate of Merger and such other documents as required
by the DLLCA and the ABCA; and (iii) the Parent Stockholder Approval, each of
the Parent, Merger Sub and Oregano LLC has full corporate and limited liability
power, as the case may be, and authority to: (A) execute, deliver and perform
this Agreement, and each ancillary document which the Parent, Oregano LLC or
Merger Sub has executed or delivered or is to execute or deliver pursuant to
this Agreement, and (ii) carry out the Parent’s, Merger Sub’s and Oregano LLC’s
obligations hereunder and thereunder and, to consummate the transactions
contemplated hereby (including the First Merger and Second Merger, as
applicable). The execution and delivery of this Agreement and the consummation
by the Parent, Merger Sub and Oregano LLC of the transactions contemplated
hereby (including the First Merger and Second Merger, as applicable) have been
duly and validly authorized by all necessary corporate action or limited
liability company action, as the case may be, on the part of the Parent, Merger
Sub and Oregano LLC (including the approval by its board of directors and board
of managers, as applicable), and no other corporate or limited liability company
proceedings, as the case may be, on the part of the Parent, Merger Sub or
Oregano LLC are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Parent, Merger Sub and Oregano LLC and, assuming
the due authorization, execution and delivery thereof by the other parties
hereto, constitutes the legal and binding obligation of the Parent, Merger Sub
and Oregano LLC, enforceable against the Parent, Merger Sub and Oregano LLC in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
 
Section 4.3 No Conflict; Required Filings and Consents. (a) Except as set forth
in Schedule 4.3(a) hereto, no notices, reports or other filings are required to
be made with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by the Parent, Merger Sub or Oregano LLC
from any Governmental Entity, as a result of, in connection with, or as a
condition to the execution and delivery of this Agreement by the Parent, Merger
Sub or Oregano LLC and the consummation of the Transaction.
 
(b) The execution, delivery and performance of this Agreement does not, and the
consummation of the Transaction will not, constitute or result in (A) a breach
or violation of, or a default (with or without notice, lapse of time or both)
under, the Parent’s, Merger Sub’s or Oregano LLC’s Charter Documents or limited
liability company agreement, as applicable, (B) (with or without notice, lapse
of time or both) a breach or violation of, or a default under, the acceleration
of any obligations under, or the creation of a Lien on any assets of the Parent
pursuant to any contract that is binding upon the Parent, Merger Sub or Oregano
LLC or any Legal Requirement or governmental or non-governmental permit or
license to which the Parent is subject or (C) any change in the rights or
obligations of any party under any of the Parent’s, Merger Sub’s or Oregano
LLC’s material contracts.
 


33

--------------------------------------------------------------------------------




Section 4.4 Compliance. The Parent is not in violation of any Legal Requirement
that would impair the Parent’s ability to consummate the transactions
contemplated by this Agreement.
 
Section 4.5 SEC Filings; Financial Statements. (a) The Parent has made available
to the Company (except to the extent available through EDGAR) a correct and
complete copy of each report, registration statement and definitive proxy
statement filed by the Parent with the SEC (the “Parent SEC Reports”), which are
all the forms, reports and documents required to be filed by the Parent with the
SEC prior to the date of this Agreement. As of their respective dates, the
Parent SEC Reports: (i) were prepared in accordance and complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC thereunder applicable to
such Parent SEC Reports; and (ii) did not at the time they were filed (and if
amended or superseded by a filing prior to the date of this Agreement then on
the date of such filing and as so amended or superseded) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Except to the
extent set forth in the preceding sentence, the Parent makes no representation
or warranty whatsoever concerning the Parent SEC Reports as of any time other
than the time they were filed.
 
(b) Each set of financial statements (including, in each case, any related notes
thereto) contained in the Parent SEC Reports, including each Parent SEC Report
filed after the date hereof until the Closing, complied or will comply as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto, was or will be prepared in accordance with U.S. GAAP
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, do not
contain footnotes as permitted by Form 10-QSB of the Exchange Act) and each
fairly presents or will fairly present in all material respects the financial
position of the Parent at the respective dates thereof and the results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were, are or will be subject to normal year-end
adjustments which were not or are not reasonably expected to have a Material
Adverse Effect on the Parent taken as a whole.
 
Section 4.6 Litigation. Except as set forth in Schedule 4.6 hereto, there is no
civil, criminal or administrative suit, action, proceeding, arbitration,
investigation, review or inquiry pending or, to the Parent’s knowledge,
threatened against or affecting the Parent or any of its properties or rights,
nor is there any judgment, decree, injunction, rule or order of any Governmental
Entity or arbitrator outstanding against or affecting the Parent or any of its
properties or rights (the foregoing collectively referred to as “Parent
Proceedings”). None of the Parent Proceedings is reasonably likely, either
individually or in the aggregate, to have a Material Adverse Effect or to
prevent, impair or materially delay the ability of the Parent or the Merger Sub
to consummate the transactions contemplated by this Agreement.
 


34

--------------------------------------------------------------------------------




Section 4.7 Brokers and Finders. Neither the Parent, Oregano LLC, nor Merger Sub
has incurred, or will it incur, directly or indirectly, any liability for
brokerage, finders’ fees, agent’s commissions or any similar charges in
connection with this Agreement or any transactions contemplated hereby, except
that the Parent will pay a finder’s fee to Lee Cohn such fee to be payable in
Parent Common Stock and cash.
 
Section 4.8 Trust Fund. As of the date hereof and at the Closing Date, the
Parent has and will have no less than $19,535,000 invested in United States
Government securities or in money market funds in a trust account administered
by Continental (the “Trust Fund”), less such amounts, if any, as the Parent is
required to pay to stockholders who elect to have their shares converted to cash
in accordance with the provisions of the Parent’s Charter Documents.
 
ARTICLE V 
 
CONDUCT PRIOR TO THE EFFECTIVE TIME
 
Section 5.1 Conduct of Business by Company . From the date of this Agreement
until the Closing and except as contemplated by this Agreement, the Company
shall conduct and Russell shall cause the Company to conduct its business in the
ordinary course of business and in a manner not representing a new strategic
direction for the Company and the Company shall use its commercially reasonable
efforts to maintain satisfactory business relationships with suppliers,
customers, distributors, licensors, licensees and others having material
business relationships with it in respect of its business. Without limiting the
generality of the foregoing, except as contemplated by this Agreement and except
with the prior written consent of the Parent (which shall not be unreasonably
withheld, conditioned or delayed) or as set forth in the corresponding
subsections of Schedule 5.1 hereto, from the date hereof until the Closing Date,
the Company will not:
 
(a) adopt or propose any change in its Charter Documents;
 
(b) adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other material
reorganization of the Company;
 
(c) declare, set aside or pay any dividends on or make any other distributions
(whether in cash, stock, equity securities or property) in respect of any
capital stock or split, combine, subdivide or reclassify any capital stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for any capital stock;
 


35

--------------------------------------------------------------------------------




(d) purchase, redeem or otherwise acquire, directly or indirectly, any shares of
capital stock of the Company including repurchases of unvested shares at cost in
connection with the termination of the relationship with any employee or
consultant pursuant to stock option or purchase agreements in effect on the date
hereof;
 
(e) issue, deliver, sell, authorize, pledge or otherwise encumber, or agree to
any of the foregoing with respect to, any shares of capital stock or any
securities convertible into or exchangeable for shares of capital stock, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into or exchangeable for shares of capital
stock, or enter into other agreements or commitments of any character obligating
it to issue any such shares or convertible or exchangeable securities;
 
(f) make or commit to make any expenditure (outside the ordinary course of
business) in excess of $100,000 (other than the Closing New Restaurant
Investment Amount);
 
(g)  (i) increase the compensation or benefits of any director, officer or
employee, except as required under any existing agreement as set forth in
Schedule 3.12(i); (ii) enter into (or adopt) any new, or amend any existing,
Employee Benefit Plan; or (iii) hire any new employee at the level of director
or manager or above or with an annual base salary in excess of $75,000 or
promote any level to director or above;
 
(h) sell, lease, license, encumber (including by the grant of any option
thereon) or otherwise dispose of any assets or property except pursuant to
existing contracts or commitments or with respect to the sale of products or
services of the Company in the ordinary course of business;
 
(i) acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any Person or division thereof, or otherwise acquire or
agree to acquire any assets which are material, individually or in the
aggregate, to the business of the Company as applicable, to the extent that the
aggregate consideration to be paid with respect thereto is in excess of
$100,000;
 
(j) (i) enter into any license or other Company Contract with respect to the
Intellectual Property owned by the Company; or (ii) enter into any consulting or
independent contracting arrangement;
 
(k) directly or indirectly, engage in any transaction with, or enter into any
Company Contract with, any director, officer, shareholder or affiliate of the
Company or any individual known to the Company to be a family member of any such
Person;
 
(l)  enter into any Company Contract to the extent consummation of the
transactions contemplated by this Agreement or compliance by the Company with
the provisions of this Agreement would reasonably be expected to conflict with,
or result in a violation or breach of, or default (with or without notice, lapse
of time or both) under, or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any Lien in or upon any of the properties or
other assets of the Company under, or give rise to any increased, additional,
accelerated, or guaranteed right or entitlements of any third party under, or
result in any alteration of, any provision of such Company Contract;
 


36

--------------------------------------------------------------------------------




(m) enter into any joint ventures, strategic partnerships or alliances or other
arrangements that provide for exclusivity of territory or otherwise restrict
such party’s ability to compete or to offer or sell any products or services;
 
(n) enter into any Company Contract that limits the ability of the Company, or
would limit the ability of the Parent after the Closing, to compete in or
conduct any line of business or compete with any Person in any geographic area
or during any period;
 
(o) enter into any Company Contract relating to the research, development,
distribution, sale, supply, license, marketing, co-promotion or manufacturing of
products or services of the Company or products licensed by the Company, or the
Intellectual Property of the Company, other than (x) confidentiality agreements
entered into in the ordinary course of business containing customary terms which
do not impose any obligations on the Company other than those relating to the
treatment of confidential information, and (y) pursuant to any such Company
Contracts currently in place (that have been disclosed in writing to the Parent
prior to the date hereof) in accordance with their terms as of the date hereof;
 
(p) (i) incur or assume any long-term or short-term debt or issue any debt
securities, (ii) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other Person; (iii) make or cancel, or waive any rights with respect to, any
loans, advances or capital contributions to, or investments in, any other
Person; (iv) pledge or otherwise encumber shares of capital stock of the
Company; or (v) mortgage or pledge any of its tangible or intangible assets or
properties;
 
(q) adopt or amend any employee benefit plan, policy or arrangement, any
employee stock purchase or employee stock option plan, or enter into any
employment contract or collective bargaining agreement (other than offer letters
and letter agreements entered into in the ordinary course of business consistent
with past practice with employees who are terminable “at will”), pay any special
bonus or special remuneration to any director or employee, or increase the
salaries or wage rates or fringe benefits (including rights to severance or
indemnification) of its directors, officers, employees or consultants, except in
the ordinary course of business consistent with past practices;
 


37

--------------------------------------------------------------------------------




(r) pay, discharge, settle or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), or
litigation (whether or not commenced prior to the date of this Agreement) other
than the payment, discharge, settlement or satisfaction, in the ordinary course
of business consistent with past practices or in accordance with their terms, or
liabilities recognized or disclosed in the Unaudited Financial Statements or
incurred since the date of such financial statements, or waive the benefits of,
agree to modify in any manner, terminate, release any person from or knowingly
fail to enforce any confidentiality or similar agreement to which the Company is
a party or of which the Company is a beneficiary or to which the Parent is a
party or of which the Parent is a beneficiary, as applicable;
 
(s) enter into, modify, amend or terminate any Material Company Contract or
waive, delay the exercise of, release or assign any material rights or claims
thereunder;
 
(t) change any method of accounting or accounting practice used by it except any
change required by reason of a concurrent change in U.S. GAAP;
 
(u) (i) make or change any Tax election or Tax accounting method, (ii) settle
any Tax audit, (iii) file any amended Tax Return or (iv) consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to the Company;
 
(v) take any action that would reasonably be expected to cause any of the
representations and warranties of the Company not to be true and correct as of
the date of such action or as of the Closing or otherwise prevent, delay or
impede the consummation of the transaction contemplated hereby;
 
(w) enter into any transaction with or distribute or advance any assets or
property to any of its officers, directors, partners, shareholders or other
affiliates (other than payment of salary and benefits in the ordinary course of
business consistent with past practice);
 
(x) enter into any Company Contract to the extent consummation of the
transactions contemplated by this Agreement or compliance by the Company with
the provisions of this Agreement would reasonably be expected to conflict with,
or result in a violation or breach of, or default (with or without notice, lapse
of time or both) under, or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any Lien in or upon any of the properties or
other assets of the Company under, or give rise to any increased, additional,
accelerated, or guaranteed right or entitlements of any third party under, or
result in any alteration of, any provision of such Company Contract; or
 
(y) agree in writing or otherwise agree, commit or resolve to take any of the
actions described in Section 5.1 (a) through (x) above.
 


38

--------------------------------------------------------------------------------




ARTICLE VI 
 
ADDITIONAL AGREEMENTS
 
Section 6.1 Proxy Statement; Parent Stockholders’ Meeting. (a) As promptly as
practicable after the execution of this Agreement, the Parent will prepare and
file the Proxy Statement with the Securities and Exchange Commission (the
“SEC”). The Parent will respond to any comments of the SEC and the Parent will
use its commercially reasonable efforts to mail the Proxy Statement to its
stockholders at the earliest practicable time. As promptly as practicable after
the execution of this Agreement, the Company and the Parent will prepare and
file any other filings required under the Securities Exchange Act of 1934 (the
“Exchange Act”), the Securities Act of 1933 (the “Securities Act”) or any other
Federal, foreign or Blue Sky laws relating to the Transaction, (collectively,
the “Other Filings”). Each party will notify the other party promptly upon the
receipt of any comments from the SEC or its staff and of any request by the SEC
or its staff or any other governmental officials for amendments or supplements
to the Proxy Statement or any Other Filing or for additional information and
will supply the other party with copies of all correspondence between such party
or any of its representatives, on the one hand, and the SEC, or its staff or
other government officials, on the other hand, with respect to the Proxy
Statement, the Transaction or any Other Filing. The Proxy Statement and the
Other Filings will comply in all material respects with all applicable
requirements of law and the rules and regulations promulgated thereunder.
Whenever any event occurs which is required to be set forth in an amendment or
supplement to the Proxy Statement or any Other Filing, the Company or the
Parent, as the case may be, will promptly inform the other party of such
occurrence and cooperate in filing with the SEC or its staff or any other
government officials, and/or mailing to shareholders of the Company and the
Parent, such amendment or supplement. The proxy materials will be sent to the
stockholders of the Parent for the purpose of soliciting proxies from holders of
the Parent Common Stock to vote in favor of (i) the adoption of this Agreement
and the approval of the Transaction (“Parent Stockholder Approval”); (ii) the
issuance and sale of shares of the Parent Common Stock to the extent that such
issuance requires shareholder approval, and (iii) the adoption of a stock
incentive plan (the “Parent Plan”) at the Parent Stockholders’ Meeting. Such
proxy materials shall be in the form of a proxy statement to be used for the
purpose of soliciting such proxies from holders of Parent Common Stock. The
Parent covenants to, within a reasonable time following the Closing, amend the
certificate of incorporation of the Parent to change the Parent’s name to
“Oregano’s Pizza Bistro, Inc.” or such similar available name as recommended by
management of the Parent following the Closing.
 
(b) As soon as practicable following its approval by the SEC, the Parent shall
distribute the Proxy Statement to the holders of Parent Common Stock and,
pursuant thereto, shall call the Parent Stockholders’ Meeting in accordance with
the Delaware General Corporation Law and, subject to the other provisions of
this Agreement, solicit proxies from such holders to vote in favor of the
adoption of this Agreement and the approval of the First Merger and the other
matters presented to the stockholders of the Parent for approval or adoption at
the Parent Stockholders’ Meeting, including, without limitation, the matters
described Section 6.1(a).
 


39

--------------------------------------------------------------------------------




(c) The Parent shall comply with all applicable provisions of and rules under
the Exchange Act and all applicable provisions of the Delaware General
Corporation Law in the preparation, filing and distribution of the Proxy
Statement, the solicitation of proxies thereunder, and the calling and holding
of the Parent Stockholders’ Meeting. Without limiting the foregoing, the Parent
shall ensure that the Proxy Statement does not, as of the date on which it is
distributed to the holders of the Parent Common Stock, and as of the date of the
Parent Stockholders’ Meeting, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading (provided
that the Parent shall not be responsible for the accuracy or completeness of any
information relating to the Company or any other information furnished by the
Company for inclusion in the Proxy Statement). The Company represents and
warrants that the information relating to the Company supplied by the Company
for inclusion in the Proxy Statement will not as of date of its distribution to
the holders of Parent Common Stock (or any amendment or supplement thereto) or
at the time of the Parent Stockholders’ Meeting contain any statement which, at
such time and in light of the circumstances under which it is made, is false or
misleading with respect to any material fact, or omits to state any material
fact required to be stated therein or necessary in order to make the statement
therein not false or misleading.
 
(d) The Parent, acting through its board of directors, shall include in the
Proxy Statement the recommendation of its board of directors that the holders of
Parent Common Stock vote in favor of the adoption of this Agreement and the
approval of the First Merger and the Second Merger, and shall otherwise use
commercially reasonable efforts to obtain the Parent Stockholder Approval.
 
Section 6.2 Certain Matters. Russell and the Company agree to use their best
efforts to cause or cause to be taken all actions necessary on or before the
Closing to enter into and deliver any agreement or other instruments and
documents necessary to effect the transfer of the Real Property (as defined in
the Real Estate Agreement) identified on Schedule 6.2 hereto (the “Transferred
Property”) to City Surf Management Group, LLC.
 
Section 6.3 Other Actions. (a) At least five (5) days prior to Closing, the
Parent shall prepare a draft Form 8-K announcing the Closing, together with, or
incorporating by reference, the financial statements prepared by the Company and
its accountant, and such other information that may be required to be disclosed
with respect to the Transaction in any report or form to be filed with the SEC
(“Merger Form 8-K”), which shall be in a form reasonably acceptable to the
Company and in a format acceptable for EDGAR filing. Prior to Closing, the
Parent and the Company shall prepare the press release announcing the
consummation of the First Merger hereunder (“Press Release”). Simultaneously
with the Closing, the Parent shall file the Merger Form 8-K with the SEC and
distribute the Press Release.
 


40

--------------------------------------------------------------------------------




(b) The Company and the Parent shall further cooperate with each other and use
their respective reasonable best efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part under this Agreement and applicable laws to consummate the
Transaction and the other transactions contemplated hereby as soon as
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings and to
obtain as soon as practicable all consents, registrations, approvals, permits
and authorizations necessary or advisable to be obtained from any third party
(including the respective independent accountants of the Company and the Parent)
and/or any Governmental Entity in order to consummate the Transaction or any of
the other transactions contemplated hereby. This obligation shall include, on
the part of the Parent, sending a termination letter to Continental in
substantially the form of Exhibit A attached to the Investment Management Trust
Agreement by and between the Parent and Continental dated as of December 15,
2006.  Subject to applicable laws relating to the exchange of information and
the preservation of any applicable attorney-client privilege, work-product
doctrine, self-audit privilege or other similar privilege, each of the Company
and the Parent shall have the right to review and comment on in advance, and to
the extent practicable each will consult the other on, all the information
relating to such party that appears in any filing made with, or written
materials submitted to, any third party and/or any Governmental Entity in
connection with the First Merger and the other transactions contemplated hereby.
In exercising the foregoing right, each of the Company and the Parent shall act
reasonably and as promptly as practicable.
 
Section 6.4 Required Information. In connection with the preparation of the
Merger Form 8-K and Press Release, and for such other reasonable purposes, the
Company and the Parent each shall, upon request by the other, furnish the other
with all information concerning themselves, their respective directors, officers
and shareholders (including the directors of the Parent and the Company to be
elected effective as of the Closing) and such other matters as may be reasonably
necessary or advisable in connection with the Transaction, or any other
statement, filing, notice or application made by or on behalf of the Company and
the Parent to any third party and/or any Governmental Entity in connection with
the Transaction and the other transactions contemplated hereby. Each party
warrants and represents to the other party that all such information shall be
true and correct in all material respects and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements contained therein, in light
of the circumstances under which they were made, not misleading.
 
Section 6.5 Confidentiality; Access to Information. (a) Confidentiality. Any
confidentiality agreement previously executed by the parties shall be superseded
in its entirety by the provisions of this Agreement. Each party hereto agrees to
maintain in confidence any non-public information received from the other party,
and to use such non-public information only for purposes of consummating the
transactions contemplated by this Agreement. Such confidentiality obligations
will not apply to (i) information which was known to the one party or their
respective agents prior to receipt from the other party; (ii) information which
is or becomes generally known; (iii) information acquired by a party or their
respective agents from a third party who was not bound to an obligation of
confidentiality; and (iv) disclosure required by law. In the event this
Agreement is terminated as provided in Article IX hereof, each party (i) will
return or cause to be returned to the other all documents and other material
obtained from the other in connection with the Transaction, and (ii) will use
its commercially reasonable efforts to delete from its computer systems all
documents and other material obtained from the other in connection with the
Transaction contemplated hereby.
 


41

--------------------------------------------------------------------------------




(b) Access to Information. Company will afford the Parent and its financial
advisors, accountants, counsel and other representatives reasonable access
during normal business hours, upon reasonable notice, to the properties, books,
records and personnel of the Company during the period prior to the Closing to
obtain all information concerning the business, including the status of product
development efforts, properties, results of operations and personnel of the
Company, as the Parent may reasonably request. No information or knowledge
obtained by the Parent in any investigation pursuant to this Section 6.5 will
affect or be deemed to modify any representation or warranty contained herein or
the conditions to the obligations of the parties to consummate the Transaction.
 
Section 6.6 Public Disclosure. From the date of this Agreement until Closing or
termination, the parties shall cooperate in good faith to jointly prepare all
press releases and public announcements pertaining to this Agreement and the
transactions governed by it, and no party shall issue or otherwise make any
public announcement or communication pertaining to this Agreement or the
transaction without the prior consent of the Parent (in the case of the Company)
or the Company (in the case of the Parent), except as required by any Legal
Requirement or by the rules and regulations of, or pursuant to any agreement of
a stock exchange or trading system. Each party will not unreasonably withhold
approval from the others with respect to any press release or public
announcement. If any party determines with the advice of counsel that it is
required to make this Agreement and the terms of the transaction public or
otherwise issue a press release or make public disclosure with respect thereto,
it shall, at a reasonable time before making any public disclosure, consult with
the other party regarding such disclosure, seek such confidential treatment for
such terms or portions of this Agreement or the transaction as may be reasonably
requested by the other party and disclose only such information as is legally
compelled to be disclosed. This provision will not apply to communications by
any party to its counsel, accountants and other professional advisors.
Notwithstanding the foregoing, the parties hereto agree that as promptly as
practicable after the execution of this Agreement, the Parent will file with the
SEC a Current Report on Form 8-K pursuant to the Exchange Act to report the
execution of this Agreement with respect to which the Company may review and
comment upon prior to filing and that any language included in such Current
Report shall be deemed to have been approved by the Company and may be filed
with SEC and used in other filings made by the Parent with the SEC.
 


42

--------------------------------------------------------------------------------




Section 6.7 Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties agrees to use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the First Merger and the
other transactions contemplated by this Agreement, including using commercially
reasonable efforts to accomplish the following: (i) the taking of all reasonable
acts necessary to cause the conditions precedent set forth in Article VII to be
satisfied, (ii) the obtaining of all necessary actions, waivers, consents,
approvals, orders and authorizations from Governmental Entities and the making
of all necessary registrations, declarations and filings (including
registrations, declarations and filings with Governmental Entities, if any) and
the taking of all reasonable steps as may be necessary to avoid any suit, claim,
action, investigation or proceeding by any Governmental Entity, (iii) the
obtaining of all consents, approvals or waivers from third parties required as a
result of the transactions contemplated in this Agreement, (iv) the defending of
any suits, claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed and (v) the execution or delivery of any additional
instruments reasonably necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement. In connection with and
without limiting the foregoing, the Parent and its board of directors and the
Company and its board of directors shall, if any state takeover statute or
similar statute or regulation is or becomes applicable to the Transaction, this
Agreement or any of the transactions contemplated by this Agreement, use its
commercially reasonable efforts to enable the First Merger and the other
transactions contemplated by this Agreement to be consummated as promptly as
practicable on the terms contemplated by this Agreement. Notwithstanding
anything herein to the contrary, nothing in this Agreement shall be deemed to
require the Parent or the Company to agree to any divestiture by itself or any
of its affiliates of shares of capital stock or of any business, assets or
property, or the imposition of any material limitation on the ability of any of
them to conduct their business or to own or exercise control of such assets,
properties and stock.
 
Section 6.8 No Securities Transactions. Neither Russell, the Company nor any of
their affiliates, directly or indirectly, shall engage in any transactions
involving the securities of the Parent prior to the time of the making of a
public announcement of the transactions contemplated by this Agreement. The
Company shall use its best efforts to require each of its officers, directors,
employees, agents, representatives and shareholders to comply with the foregoing
requirement.
 
Section 6.9 Certain Claims. As additional consideration for the issuance of
the Total  Merger Consideration pursuant to this Agreement, except as set forth
in Schedule 6.9 hereto, Russell hereby releases and forever discharges,
effective as of the Closing Date, the Company and its directors, officers,
employees and agents, from any and all rights, claims, demands, judgments,
obligations, liabilities and damages, whether accrued or unaccrued, asserted or
unasserted, and whether known or unknown arising out of or resulting from
Russell’s (i) status as a holder of an equity interest in the Company; and (ii)
employment, service, consulting or other similar agreement entered into with the
Company prior to Closing, to the extent that the bases for claims under any such
agreement that survives the Closing arise prior to the Closing, provided,
however, the foregoing shall not release any obligations of the Parent set forth
in this Agreement.
 


43

--------------------------------------------------------------------------------




Section 6.10 No Solicitation. The Company shall not, and shall direct each of
its respective affiliates, officers, employees, representatives or agents not
to, directly or indirectly, encourage, solicit, initiate or engage in
discussions or negotiations with, or provide any non-public information to, any
Person concerning any merger, sale of substantial assets, sale of shares of
capital stock or similar transactions involving the Company or enter into any
agreement with respect thereto. The Company will promptly communicate to the
Parent the terms of any proposal which it may receive in respect of all such
transactions prohibited by the foregoing.
 
Section 6.11 Benefit Arrangements. The Parent agrees that all employees of the
Company who continue employment with the Parent or any subsidiary of the Parent
after the Effective Time (“Continuing Employees”) shall be eligible to continue
to participate in the Company’s health, vacation, welfare and retirement benefit
plans; provided, however, that (i) nothing in this Section 6.11 or elsewhere in
this Agreement shall limit the right of the Parent to amend or terminate any
such benefit plan or arrangement at any time; and (ii) if the Parent terminates
any such plan, then (upon expiration of any appropriate transition period), the
Continuing Employees shall be eligible to participate in the Parent’s benefit
plans and vacation policies, in each case to the same extent as employees of the
Parent in similar positions and at compensation grade levels. Continuing
Employees shall receive credit for service time as an employee of the Company
for purposes of eligibility to participate, vesting, and eligibility to receive
benefits under any such Parent benefit plan and for purposes of vacation accrual
for service accrued or deemed accrued prior to the Effective Time. Additionally,
any life, health and disability benefits available to Continuing Employees and
their eligible dependents under the Parent’s benefit plans shall not be subject
to any insurability requirement or pre-existing condition exclusion that would
not apply to the corresponding benefit provided under a plan maintained by the
Company immediately prior to the Effective Time. The Parent shall further
provide each Continuing Employee with credit for any co-payments and deductibles
paid prior to the Effective Time for the plan year in which the Effective Time
occurs in satisfying any applicable deductibles or out-of-pocket requirements
under corresponding Parent benefit plans. Nothing in this Section 6.11 or
elsewhere in this Agreement, shall be construed to create a right in any
employee to continuing employment.
 
Section 6.12 Company Actions. Russell and the Company shall use their best
efforts to take such actions as are necessary to fulfill their respective
obligations under this Agreement and to enable the Parent, Merger Sub and
Oregano LLC to fulfill their obligations hereunder.
 
Section 6.13 Fees and Expenses. Whether or not the Closing is consummated, all
costs and expenses incurred by the Parent in connection with this Agreement and
the transactions contemplated by this Agreement shall be paid by the Parent and
all costs and expenses incurred by the Company in connection with this
Agreement, including the fees of and expenses of the Company’s legal counsel,
accountants, other consultants or advisors and the transactions contemplated by
this Agreement shall be paid by the Company or Russell; provided that the
Company shall have no obligation to pay any such expenses after the Closing, and
such expenses shall instead be obligations of and paid by Russell.
 


44

--------------------------------------------------------------------------------




Section 6.14 Stock Incentive Plan. Prior to the Closing, the Parent agrees to
use its commercially reasonable efforts to adopt and put in place the Parent
Plan representing up to a ten percent (10%) ownership interest in the Parent
(such agreement in form and substance reasonably satisfactory to each).
 
Section 6.15 Tax Matters. The following provisions (which shall take precedence
over any other provision of this Agreement in the event of a conflict) shall
govern the allocation of responsibility as among the Parent, Russell and the
Company for certain Tax matters following the Closing Date:
 
(a) Russell shall have responsibility for, and shall pay or cause to be paid
when due any and all Taxes relating to the Company for or relating to any Tax
period (or portion thereof) ending on or before the Closing Date. Russell shall
timely prepare and file or cause to be prepared and filed all Tax Returns of the
Company for all periods ending on or before the Closing Date and shall pay or
cause to be paid the Taxes shown as due on such Tax Returns. Prior to the filing
of any such Tax Return that was not filed before the Closing Date, Russell shall
provide the Parent with a substantially final draft of such Tax Return at least
15 business days prior to the due date for such Tax Return. The Parent shall
notify Russell of any objections that the Parent may have to any items set forth
in any such draft Tax Return, and the Parent and Russell shall agree to consult
and resolve in good faith any such objection and to mutually consent to the
filing of such Tax Return. Such Tax Returns shall be prepared or completed in a
manner consistent with prior practice of the Company with respect to Tax Returns
concerning the income, properties or operations of the Company, except as
otherwise required by Legal Requirements or regulation or otherwise agreed to in
writing by the Parent prior to the filing thereof.
 
(b) The Parent shall have the exclusive right to represent the interests of the
Company in any and all Tax audits, assessments or administrative or court
proceedings relating to Tax Returns for taxable periods ending on or before the
Closing Date; provided, however, that Russell shall have the right to
participate in any such audit, assessment or proceeding and to employ counsel of
his choice for purposes of such participation. In the event that the Parent
proposes to compromise or settle any Tax claim, or consent or agree to any Tax
liability, relating to the Company for any taxable period ending on or before
the Closing Date, Russell shall have the right to review such proposed
compromise, settlement, consent or agreement. Without the prior written consent
of Russell, which shall not be unreasonably withheld or delayed, the Parent
shall not agree or consent to compromise or settle any issue or claim arising in
any such audit, assessment or proceeding, or otherwise agree to or consent to
any Tax liability, to the extent that any such compromise, settlement, consent
or agreement may affect the Tax liability of Russell or the Company for any
period ending on or prior to Closing Date.
 
(c) Russell agrees to promptly notify the Parent in writing upon receipt by
Russell or any affiliate of Russell of notice of any pending or threatened Tax
audits or assessments relating to the income, properties or operations of the
Company.
 


45

--------------------------------------------------------------------------------




(d) After the Closing Date, the Parent and Russell agree to provide each other
with such cooperation and information relating to the Company as any other party
may reasonably request in (i) filing any Tax Return, amended Tax Return or other
Tax filing or claim for refund of Taxes, (ii) determining any Tax liability or
right to refund of Taxes, (iii) conducting or defending any audit or other
proceeding in respect of Taxes, or (iv) effectuating the terms of this
Agreement. Notwithstanding the foregoing, no party shall be unreasonably
required to prepare any document, or determine any information, not then in its
possession in response to a request under this Section 6.15(d).
 
(e) Russell shall be liable for, and shall pay when due, any transfer, gains,
real estate transfer and transfer gains, documentary, sales, use, registration,
stamp, value-added or other similar Taxes payable by reason of the transactions
contemplated under this Agreement, and shall file all necessary returns, reports
or other filings with respect to all such Taxes.
 
(f) Russell shall deliver to the Parent on or before the Closing Date an
affidavit in the form of Exhibit A to the effect that he is not a “foreign
person” within the meaning of Code Section 1445.
 
Section 6.16 Shareholder Approval. Russell shall deliver to the Parent on or
before the date hereof the Shareholder Consent.
 
Section 6.17 No Claim Against Trust Fund. The Company and Russell acknowledge
that the Parent has established the Trust Fund for the benefit of the Parent’s
stockholders and that the Parent may disburse monies from the Trust Fund only
(a) to the Parent’s stockholders in the event they elect to convert their shares
into cash in accordance with the Parent’s Charter Documents; or (b) to the
Parent after it consummates a business combination, as set forth in the Parent’s
prospectus dated December 15, 2006 and filed with the SEC (the “Prospectus”).
The Company and Russell acknowledge that if the transactions contemplated by
this Agreement are not consummated by the Parent by December 20, 2008 (provided
that the Termination Date has not been extended to January 15, 2009), the Parent
will be obligated to return to its stockholders the amounts being held in the
Trust Fund. Accordingly, the Company and its affiliates, directors, officers,
employees and representatives, and Russell (collectively, the “Company
Claimants”), hereby irrevocably waive all rights, title, interest, or claim of
any kind in or to the Trust Fund and any monies in the Trust Fund
notwithstanding any amounts that may be owed to them by the Parent, Merger Sub
or Oregano LLC for any reason whatsoever, including but not limited to breach of
this Agreement by the Parent or any negotiations, agreements or understandings
with the Parent, Merger Sub or Oregano LLC (whether in the past, present or
future), and will not seek recourse against the Trust Fund or any Non-Recourse
Person at any time for any reason whatsoever. The Company agrees to indemnify,
defend and hold harmless the Parent, Merger Sub, Oregano LLC and each
Non-Recourse Person from any and all losses, claims or damages (including,
without limitation, attorney’s fees and expenses and costs of investigation)
arising from any breach of the foregoing provisions. This section will survive
this Agreement and will not expire and will not be altered in any way without
the express written consent of the parties hereto.
 


46

--------------------------------------------------------------------------------




Section 6.18 Parent Common Stock Lockup. Russell agrees that he will not during
the period commencing on the date hereof and ending on the date one hundred
eighty (180) days following the Closing Date: (i) lend; offer; pledge; sell;
contract to sell; sell any option or contract to purchase; purchase any option
or contract to sell; grant any option, right, or warrant to purchase; or
otherwise transfer or dispose of, directly or indirectly, any shares of Parent
Common Stock or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Parent Common Stock or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Parent Common Stock or other securities, in cash, or otherwise.
 
Section 6.19 Audited Financials(a) The Company shall provide to the Parent prior
to Closing a correct and complete copy of the audited consolidated financial
statements (including any related notes thereto) of the Company for the fiscal
years ended December 31, 2006 and 2007 (the “Audited Financial Statements”).
Each of Russell and the Company represent and warrant that the Audited Financial
Statements will be prepared in accordance with U.S. GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto), and each fairly presents in all material respects the financial
position of the Company at the respective dates thereof and the results of its
operations and cash flows for the periods indicated in accordance with U.S.
GAAP.
 
(b) Except as otherwise noted in the Audited Financial Statements, each of
Russell and the Company represent and warrant that the accounts and notes
receivable of the Company reflected on the balance sheets included in the
Unaudited Financial Statements (i) arose from bona fide transactions in the
ordinary course of business and are payable on ordinary trade terms; (ii) are
legal, valid and binding obligations of the respective debtors enforceable in
accordance with their terms, except as such may be limited by bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors’ rights
generally, and by general equitable principles; (iii) are not subject to any
valid set-off or counterclaim except to the extent set forth in such balance
sheet contained therein; and (iv) are not the subject of any actions or
proceedings brought by or on behalf of the Company.
 
Section 6.20 Company Liabilities. After the Closing Date, the Company agrees to
pay its debts and liabilities immediately when due and payable.
 
ARTICLE VII 
 
CONDITIONS TO THE FIRST MERGER
 
Section 7.1 Conditions to Obligations of Each Party to Effect the First Merger.
The obligations of the parties hereto to consummate the First Merger shall be
subject to the satisfaction or waiver of the following conditions at or prior to
the Closing Date:
 


47

--------------------------------------------------------------------------------




(a) Regulatory Consent. All filings required to be made prior to the Closing by
the Company, the Parent or Russell, and all consents, approvals and
authorizations required to be obtained prior to the Closing by the Company, the
Parent or any shareholders of the Company, from any Governmental Entity
(collectively,“Governmental Consents”) in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by the Company, the Parent or Russell shall have been made or obtained
(as the case may be).
 
(b) No Order. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction or other order (whether temporary,
preliminary or permanent) which (i) is in effect and (ii) has the effect of
making the transactions contemplated hereby illegal or otherwise prohibiting
consummation of the transactions contemplated hereby.
 
(c) Governmental Restrictions. There shall not be any pending or threatened
suit, action or proceeding asserted by any Governmental Entity challenging or
seeking to restrain or prohibit the consummation of the transactions
contemplated by this Agreement, the effect of which restraint or prohibition if
obtained would cause the condition set forth in Section 7.1(b) to not be
satisfied.
 
(d) Parent Stockholder Approval. The Parent Stockholder Approval shall have been
duly approved and adopted by the stockholders of the Parent by the requisite
vote under the laws of the State of Delaware and the Parent Charter Documents
and an executed copy of an amendment to the Parent’s certificate of
incorporation shall have been filed with the Secretary of State of the State of
Delaware to be effective as of the Closing.
 
Section 7.2 Additional Conditions to Obligations of Russell and the Company. The
obligations of Russell and the Company to consummate and effect the Merger shall
be subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, exclusively by the
Company:
 
(a) Representations and Warranties. The representations and warranties of the
Parent, Merger Sub and Oregano LLC set forth in this Agreement shall be true and
correct in all material respects (except for those representations and
warranties which have already been qualified with respect to materiality and
therefore shall be true and correct in all respects) as of the date hereof and
as of the Closing Date, as if such representations and warranties were made as
of the date hereof and as of the Closing Date (except as to any such
representation or warranty which speaks as of a specific date, which must be
true and correct as of such specific date) and the Company shall have received a
certificate signed on behalf of the Parent by an authorized officer of the
Parent to such effect (“Parent Closing Certificate”).
 
(b) Agreements and Covenants. Each of the Parent, Merger Sub, and Oregano LLC
shall have performed or complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by it
on or prior to the Closing Date, and the Parent Closing Certificate shall
include a provision to such effect.
 


48

--------------------------------------------------------------------------------




(c) Real Estate Purchase Agreement. The transactions contemplated by the Real
Estate Purchase Agreement shall have closed (or will close simultaneous with
this Agreement).
 
(d) Registration Rights Agreement. The Parent shall have delivered to Russell a
duly executed Registration Rights Agreement substantially in the form set forth
in Exhibit B to this Agreement.


 
Section 7.3  Additional Conditions to the Obligations of the Parent and Merger
Sub . The obligations of the Parent and Merger Sub to consummate and effect the
First Merger shall be subject to the satisfaction at or prior to the Closing
Date of each of the following conditions, any of which may be waived, in
writing, exclusively by the Parent:
 
(a) Representations and Warranties. The representations and warranties of
Russell and the Company shall be true and correct in all material respects
(except for those representations and warranties which have already been
qualified with respect to materiality and which shall be true and correct in all
respects) as of the date hereof and as of the Closing Date, as if such
representations and warranties were made as of the date hereof and as of the
Closing Date (except as to any such representation or warranty which speaks as
of a specific date, which must be true and correct as of such specific date) and
the Parent shall have received a certificate signed by Russell and the Company
to such effect. (“Company Closing Certificate”).
 
(b) Agreements and Covenants. Russell and the Company shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it at or prior to the Closing
Date and the Company Closing Certificate shall include a provision to such
effect.
 
(c) [Reserved].
 
(d) Consents. The Company shall have obtained all consents, waivers, permits and
approvals required to be obtained by the Company in connection with the
consummation of the transactions contemplated hereby, other than consents,
waivers and approvals the absence of which, either alone or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect on the
Company and the Company Closing Certificate shall include a provision to such
effect.
 
(e) Material Adverse Effect. No Material Adverse Effect with respect to the
Company shall have occurred since the date of this Agreement.
 
(f) Financial Statements. The Company shall have delivered to the Parent the
Audited Financial Statements.
 


49

--------------------------------------------------------------------------------




(g) Resignations. The individuals listed on Schedule 7.3(g) hereto shall have
resigned their respective positions and offices.
 
(h) Shareholder Approval. The Company shall have obtained the Shareholder
Approval.
 
(i) Shareholder List. The Company shall have delivered to the Parent, as of the
Closing Date, a true and complete list of all holders of Company Common Stock
and any other rights to purchase Company Common Stock as of the Closing Date
including the number of shares held at the Closing Date by each such holder and
the address of each such holder certified by the Secretary of the Company.
 
(j) Non-Competition Agreement. Russell shall have delivered to the Parent a duly
executed Non-Competition Agreement, and such Non-Competition Agreement shall not
have been revoked.
 
(k) Parent Common Stock. Holders of twenty percent (20%) or more of the shares
of Parent Common Stock issued in the Parent’s initial public offering of
securities and outstanding immediately before the Closing shall not have
exercised their rights to convert their shares into a pro rata share of the
Trust Fund in accordance with the Parent’s Charter Documents.
 
(l) GE Financing. The Parent’s financing of the transactions contemplated hereby
shall have been funded in the amount of $5,000,000.
 
(m) Pay-off Letters. The Parent shall have received customary pay-off letters
from the holders of the Total Indebtedness, in form and substance reasonably
acceptable to the Parent.
 
(n) Charter Documents. The Company shall have delivered to the Parent (i) a
certified copy of the Charter Documents of the Company certified by the
appropriate authority as of a date as near as practicable to the Closing Date;
(ii) a copy of the by-laws of the Company as in effect on the Closing Date,
certified by the Secretary or Assistant Secretary of the Company; (iii) a
certificate of good standing with respect the Company issued by the appropriate
government officials of its jurisdiction of incorporation and, in respect of the
Company, of each jurisdiction in which the Company carries on its business as
listed on Schedule 3.1(b) and (iv) the original minute and stock books of the
Company.
 
(o) Evidence of Termination of Certain Agreements. The Company and Russell shall
have delivered to the Parent evidence satisfactory to the Parent that the
agreements set forth in Schedule 7.3(o) have been terminated.
 
(p) Real Estate Purchase Agreement. The transactions contemplated by the Real
Estate Purchase Agreement shall have closed (or will close simultaneous with
this Agreement).
 


50

--------------------------------------------------------------------------------




(q) Transferred Property. Russell and the Company shall have delivered to the
Parent each of the agreements and instruments effecting the transfer of the
Transferred Property to City Surf Management Group, LLC (the “Transfer
Documents”).
 
(r) Estoppel Certificates. The Company shall have delivered to the Parent all of
the Estoppel Certificates with respect to each Company Lease.


(s) Tax Audits. Any and all Tax audits, assessments or administrative or court
proceedings relating to Tax Returns for taxable periods (or any portion thereof)
ending on or before the Closing Date shall have been finally determined.

 
ARTICLE VIII 
 
INDEMNIFICATION
 
Section 8.1 Indemnification. (a) Indemnification by Russell. Subject to the
limits set forth in this Section 8.1, from and after the Closing, Russell shall
indemnify, defend and hold the Parent, its affiliates (including, after the
Effective Time, the Company) and their respective officers, directors,
shareholders, employees, agents and representatives (the “Parent Indemnified
Persons”) harmless from and in respect of any and all claims, causes of action,
suits (whether arising in contract, tort or otherwise) losses, damages, costs
and reasonable expenses (including reasonable fees and expenses of counsel
including both those incurred in connection with the defense or prosecution of
the indemnifiable claim and those incurred in connection with the successful
enforcement of this provision, whether or not related to a Third Party Claim)
(collectively, “Losses”), that they may incur arising out of or due to:
 
(i) the inaccuracy or breach of any representation or warranty of the Company or
Russell contained in Article III or 6.19 of this Agreement, or any certificate
delivered by the Company or Russell to the Parent pursuant to this Agreement in
connection with the Closing;
 
(ii) the non-fulfillment or breach of any covenant or agreement of the Company
or Russell contained in this Agreement ;
 
(iii) liabilities of Russell or the Company for any broker’s or finder’s fees or
other fees and expenses, including, but not limited to, legal fees and expenses
incurred by the Company or Russell in connection with the transactions
contemplated by this Agreement and not paid by the Company prior to the Closing;
 
(iv) the non-fulfillment or breach of any covenant, agreement or representation
and warranty of Russell or City Surf Management Group, LLC contained in the Real
Estate Purchase Agreement;
 
(v)  Taxes of the Company with respect to all taxable periods ending on or prior
to the date of the Closing;
 


51

--------------------------------------------------------------------------------




(vi)  with respect to any Straddle Period, the portion of Taxes payable by or
assessed against the Company which are properly allocated to the part of such
Straddle Period ending on the date of the Closing;
 
(vii)  Taxes arising out of any transactions entered into in connection with or
pursuant to this Agreement;
 
(viii) liabilities of Russell or the Company related to the 126 Group, LLC;
 
(ix)  liabilities of Russell or the Company related to oral arrangements listed
on Schedule 8.1(a)(ix); and
 
(x)  any Tax liabilities of Russell arising out of or related to Russell's
ownership interest in any Person.
 
For purposes of this Agreement, “Straddle Period” means any taxable year or
period beginning before and ending after the date of the Closing, and with
respect to any Straddle Period, an allocation of Taxes shall be made to the part
of such Straddle Period which ends on the date of the Closing based on (i) the
closing of the book method, in the case of income Taxes, (ii) the number of days
elapsed between the beginning of such Straddle Period to and including the date
of the Closing in the case of property Taxes, and (iii) when the relevant
transaction occurs, in the case of sales and gross receipts Taxes.
 
(b) Indemnification by the Parent. Subject to the limits set forth in this
Section 8.1, from and after the Closing, the Parent agrees to indemnify, defend
and hold Russell and his affiliates and their respective officers, directors,
shareholders, employees, agents and representatives (the “Seller Indemnified
Persons”) harmless from and in respect of any and all Losses that they may incur
arising out of or due to:
 
(i) the inaccuracy or breach of any representation or warranty of the Parent or
Merger Sub contained in Article IV of this Agreement, or any certificate
delivered by the Parent to the Company pursuant to this Agreement in connection
with the Closing;
 
(ii) the non-fulfillment or breach of any covenant or agreement of the Parent,
Merger Sub or Oregano LLC contained in this Agreement;
 
(iii) the non-fulfillment or breach of any covenant, agreement or representation
and warranty of Oregano’s Real Estate Holdings LLC contained in the Real Estate
Purchase Agreement; and
 
(iv) liabilities of the Parent, Merger Sub or Oregano LLC for any broker’s or
finder’s fees or other fees and expenses.
 


52

--------------------------------------------------------------------------------




(c) Certain Limitations. Anything in this Article VIII to the contrary
notwithstanding:
 
(i) Except in the case of fraud or intentional misrepresentation, no Losses
shall be recoverable by the Parent Indemnified Persons pursuant to the
provisions of Section 8.1(a)(i) or the Seller Indemnified Persons pursuant to
the provisions of Section 8.1(b)(i), as the case may be, in respect of breaches
of representations and warranties (other than the representations and warranties
set forth in Sections 3.1, 3.3, 3.17, 3.19, 4.1 and 4.7) and no claim therefor
shall be asserted for any purpose hereunder, unless and only to the extent that
the amount of such Indemnified Party’s Losses equals or exceeds $100,000 (the
“Indemnity Deductible”) in the aggregate, in which case only Losses in excess of
the Indemnity Deductible shall be recoverable.
 
(ii) Except in the case of fraud or intentional misrepresentation, the aggregate
of the sum of indemnification obligations of Russell (other than the
representations and warranties set forth in Sections 3.3 and 3.17) pursuant to
the provisions of Section 8.1(a)(i) or the Parent pursuant to the provisions of
Section 8.1(b)(i) (other than the representations and warranties set forth in
Sections 4.1 and 4.7), as the case may be, shall be limited to an amount equal
to the Total Merger Consideration.
 
(iii) The amount of any Losses by Parent Indemnified Persons or Seller
Indemnified Persons, as the case may be, shall be reduced by any insurance
(after Taxes) which such party actually receives under insurance policies in
effect immediately prior to the Closing in respect of or as a result of such
Losses or the facts or circumstances relating thereto; provided, that each
Indemnified Party agrees to diligently pursue any claims under such policies as
may be available in respect of any Losses indemnified hereunder; provided,
however, that no such Indemnified Party shall have an obligation or be required
to commence litigation against any third party to recover such proceeds.
 
(iv) None of the Parent Indemnified Persons or the Seller Indemnified Persons
shall be entitled to recover from the respective other Party hereunder for the
same Loss more than once. For the avoidance of doubt, except as set forth in
Section 8.1(c)(iv), in no event shall Russell be liable for any Losses hereunder
and under the Real Estate Purchase Agreement in an aggregate amount in excess of
the aggregate of the Total Merger Consideration and the Purchase Price (as
defined in the Real Estate Purchase Agreement).
 
(v) Except in the case of fraud or intentional misrepresentation, the Company,
the Parent, Merger Sub, Oregano LLC, the Parent Indemnified Persons and Seller
Indemnified Persons agree that the sole and exclusive remedy for Losses for any
matters relating to this Agreement (including the exhibits and Schedules to this
Agreement), any certificate delivered pursuant hereto and the transactions
contemplated hereby shall be the rights to indemnification set forth in this
Article VIII; provided, however, that nothing contained herein shall limit any
non-monetary equitable remedy of the Parent Indemnified Persons and Seller
Indemnified Persons. Notwithstanding anything to the contrary contained herein,
any indemnification obligation that becomes payable to any Buyer Indemnified
Persons or Seller Indemnified Persons, as the case may be, pursuant to and in
accordance with this Article VIII or Article IX of the Real Estate Purchase
Agreement may be satisfied (at the option of the Indemnifying Party) in Parent
Common Stock held by such Indemnifying Party, cash or any combination
thereof. For the avoidance of doubt, the preceding sentence shall not otherwise
limit claims against Russell.
 


53

--------------------------------------------------------------------------------






 
(vi) For the purpose of determining the value of the Parent Common Stock used to
satisfy any indemnification claim by the Parent pursuant to and in accordance
with this Article VII or Article IX of the Real Estate Purchase Agreement, the
value of a share of Parent Common Stock shall be equal to the value used to
calculate the Preliminary Parent Stock Consideration.
 
.
 
(d) Survival Generally. Except as set out in Sections 8.1(e), (f), (h) and
(i), liability for breaches of the representations and warranties of the parties
hereto contained in this Agreement shall terminate upon the expiry of the period
of twelve (12) months following the Closing Date, except:
 
(i) in the case of fraud or intentional misrepresentation, in which case
liability shall continue indefinitely; and
 
(ii) to the extent that, during such period, the party hereto seeking
indemnification shall have given notice to the other party hereto from which
indemnification of a claim is sought in respect of any such representation,
warranty or covenant, in which case liability for such representation, warranty
or covenant shall continue in full force and effect until the final
determination of such claim.
 
(e) Tax Survival. The representations, warranties and covenants of the Russell
and the Company relating to the Tax liability of the Company including, without
limiting the generality of the foregoing, those set forth in Section 3.17 and
Section 6.15, continue in full force and effect for the benefit of the Parent
until 90 days after the expiration of the relevant statute of limitation for
collection or assessment of Tax by a Governmental Entity.
 
(f) Employee Benefits Survival. The representations and warranties of the of the
Company set forth in Section 3.11, continue in full force and effect for the
benefit of the Parent until 90 days after the expiration of the applicable
statute of limitation period.
 
(g) [Reserved]
 
(h) Other Survival. The representations and warranties of the parties hereto set
forth in Sections 3.1, 3.3, 3.19, 4.1 and 4.7, and the applicable parties’
liability in connection therewith shall survive indefinitely.
 


54

--------------------------------------------------------------------------------




(i) Claims for indemnification. No party hereto or other Person shall be
entitled to indemnification pursuant to this Agreement unless such party hereto
or other Person has given written notice of its claim for indemnification within
the survival periods specified in the foregoing provisions of this Section 8.1.
 
(j) Notice and Opportunity to Defend. If there occurs an event which a party
asserts is an indemnifiable event pursuant to Section 8.1(a) or 8.1(b), the
party or parties seeking indemnification shall notify the other party or parties
obligated to provide indemnification (the “Indemnifying Party”) promptly, but no
later than ninety (90) days, after such Indemnifying Party receives written
notice of any claim, event or matter as to which indemnity may be sought (a
“Claim Notice”). Each Claim Notice shall contain a reasonable and good faith
estimate of the Losses (each such estimate, a “Loss Estimate”) against which
such Indemnified Party seeks indemnification, to the extent such an estimate can
be made, a description, in reasonable detail, of each individual item of Loss,
the date such item was paid or accrued, the basis for any anticipated liability
and the nature of the misrepresentation, default, breach of warranty or breach
of covenant or claim to which each such item is related and the computation of
the amount to which such Indemnified Party claims to be entitled hereunder. The
failure of the Indemnified Party to give notice as provided in this Section
8.1(j) shall not relieve any Indemnifying Party of its obligations under Section
8.1, except to the extent that such failure materially prejudices the rights of
any such Indemnifying Party. In the event of any claim, action, suit, proceeding
or demand asserted by any person who is not a party (or a successor to a party)
to this Agreement (a “Third Party Claim”) which is or gives rise to an
indemnification claim, the Indemnifying Party may elect within ten (10) days to
acknowledge its obligations to indemnify the Indemnified Party therefor and to
assume the defense of any such claim or any litigation resulting therefrom,
provided that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld), and the
Indemnified Party may participate in such defense at the Indemnified Party’s
expense, which shall include counsel of its choice; provided that the
Indemnified Party shall have the right to employ, at the Indemnifying Party’s
expense, one counsel of its choice in each applicable jurisdiction (if more than
one jurisdiction is involved) to represent the Indemnified Party if, in the
Indemnified Party’s reasonable judgment, there exists an actual or potential
conflict of interest between the Indemnified Party and the Indemnifying Party or
if the Indemnifying Party (i) elects not to defend, compromise or settle a
Third-Party Claim, (ii) fails to notify the Indemnified Party within the
required time period of its election as provided in this section, or (iii)
having timely elected to defend a Third-Party Claim, fails, in the reasonable
judgment of the Indemnified Party, after at least ten (10) days notice to the
Indemnifying Party, to adequately prosecute or pursue such defense, and in each
such case the Indemnified Party may defend such Third-Party Claim on behalf of
and for the account and risk of the Indemnifying Party. The Indemnifying Party,
in the defense of any such claim or litigation, shall not, except with the
written consent of the Indemnified Party, consent to entry of any judgment or
entry into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to the Indemnified Party of a
release from all liability in respect of such claim or litigation. The
Indemnified Party shall not settle or compromise any such claim without prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld. The Indemnified Party shall furnish such information
regarding itself or the claim in question as the Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.
 


55

--------------------------------------------------------------------------------




(k) No Shareholder shall have any right of contribution against the Company with
respect to any breach by the Company of any of their representations,
warranties, covenants or agreements and from and after the Closing, the Company
shall have no obligation with respect to breaches of representations,
warranties, covenants or agreements.
 
(l) Any indemnification payment pursuant to this Article VIII (including any
reduction to (i) the number of Total Holdback Shares issued to Russell and/or
(ii) the Restaurant Earn-Out Amount) shall, to the maximum extent permitted by
law, be treated as an adjustment to the Total Merger Consideration.
 
Section 8.2 Offset Rights.
 
(a) Subject to the resolution provisions contained in Section 8.3, the Parent
shall have the right to offset against the Total Holdback Shares and/or the
Restaurant Earn-Out Amount for the amount of any indemnity claim of any Parent
Indemnified Persons pursuant to this Article VIII.
 
(b) Neither the exercise nor the failure to exercise such right of setoff or to
give a notice of claim will constitute an election of remedies or limit the
Parent in any manner in the enforcement of any other remedies that may be
available to it.
 
Section 8.3 Resolution of Claims. (a) In the event that any Indemnifying Party
objects to the amount of any Loss claimed in any Claim Notice or disputes the
Indemnifying Party’s liability therefor, the Indemnifying Party shall, prior to
twenty (20) calendar days following the Indemnifying Party’s receipt of such
Claim Notice (the “Response Date”), deliver to the Indemnified Party a written
notice (a “Response Notice”) specifying in reasonable detail each amount set
forth in such Claim Notice to which the Indemnifying Party objects and the
nature and basis for each such objection. If the Indemnified Party shall not
have received a Response Notice prior to the Response Date, the Indemnified
Party and the Indemnifying Party shall be deemed to have agreed to the Claim
Notice and to have acknowledged the correctness of the Losses claimed therein
and the Indemnifying Party’s liability therefor. If the Indemnified Party shall
have received a Response Notice prior to the Response Date, the Indemnifying
Party and the Indemnified Party shall negotiate in good faith concerning the
related Claim Notice and the Losses claimed and other matters set forth therein
until such Claim Notice, Loss Estimate and matters shall have been finally
determined. A Claim Notice, any Losses claimed therein and any other matters set
forth therein shall be deemed to be “finally determined” for purposes of this
Agreement when such Claim Notice, amounts and matters have been resolved (i) by
a written agreement of the Indemnifying Party and the Indemnified Party, or (ii)
by order of a court having jurisdiction.
 


56

--------------------------------------------------------------------------------




ARTICLE IX 
 
CLOSING AND TERMINATION
 
Section 9.1 Closing. The closing of the transactions provided for herein (the
“Closing”) will take place at the offices of Pillsbury Winthrop Shaw Pittman
LLP, 1540 Broadway, New York, New York 10036 at 10 a.m. (local time) on the date
of the satisfaction or waiver of all of the conditions to the obligations of the
parties hereto to consummate the transactions contemplated hereby (excluding the
delivery of any documents deliverable at the Closing), or such other place or
date as may be mutually agreeable to the Parties (the “Closing Date”). On the
Closing Date, the parties hereto shall cause the First Merger to be consummated
by the filing of the Certificate of Merger with the Corporation Commission of
the State of Arizona in accordance with the relevant provisions of the ABCA.
 
Section 9.2 Closing Deliverables. (a) At the Closing, Russell and the Company
will deliver to the Parent:
 
(i) stock certificates, in form suitable for transfer, registered in the name of
Russell, evidencing the Company Common Stock, identified on Schedule 9.2(a)(i)
hereto, of the Company that is held by Russell, endorsed in blank or with an
executed blank stock transfer power attached and with all necessary stock
transfer tax stamps attached thereto;
 
(ii) the Non-Competition Agreements;
 
(iii) the Company Closing Certificate;
 
(iv) the duly executed Agreed Allocation Statement of Merger Consideration;
 
(v) the Transfer Documents; and
 
(vi)  such other instruments and documents, in form and substance reasonably
acceptable to the Parent, Russell and the Company as may be reasonably necessary
to effect the Closing.
 
(b) At the Closing, the Parent will deliver to:
 
(i) Russell, in accordance with Section 2.1(b), (A) an amount equal to the
Preliminary Cash Merger Consideration (which shall be delivered by check or wire
transfer) and (B) a stock certificate representing the Preliminary Closing Stock
Consideration (pursuant to Section 1.4), as provided in Section 1.13;
 
(ii) each of the Company Debt Obligees, in accordance with Section 2.1(b), the
amounts owed to each of the Company Debt Obligees for satisfaction of all
outstanding obligations under the Estimated Total Indebtedness;
 


57

--------------------------------------------------------------------------------




(iii) the Parent Closing Certificate; and
 
(iv) such other instruments and documents, in form and substance reasonably
acceptable to the Parent, Russell and the Company as may be reasonably necessary
to effect the Closing.
 
Section 9.3 Termination. This Agreement may be terminated at any time prior to
the Closing:
 
(a) by mutual written consent of the parties hereto at any time;
 
(b) by any party hereto, if, at the Parent Stockholders’ Meeting, including any
adjournments thereof, this Agreement and the transactions contemplated thereby
shall fail to be approved and adopted by the affirmative vote of the holders of
Parent Common Stock required under Parent’s certificate of incorporation, or the
holders of 20% or more of the number of shares of Parent Common Stock issued in
Parent’s initial public offering and outstanding as of the date of the record
date of the Parent Stockholders’ Meeting exercise their rights to convert the
shares of Parent Common Stock held by them into cash in accordance with Parent’s
certificate of incorporation; 
 
(c)  by the Parent, Russell or the Company if the Closing shall not have been
consummated by December 20, 2008 (the “Termination Date”); provided, however,
that the right to terminate this Agreement pursuant to this Section 9.3(c) shall
not be available to any party hereto whose failure to perform any of its
obligations under this Agreement results in the failure of the Closing to be
consummated by such date; provided further that so long as the Parent has mailed
the Proxy Statement to its stockholders on or prior to the Termination Date, the
Termination Date shall be automatically extended to January 15, 2009;
 
(d) by the Parent, if the Company or Russell shall have breached or failed to
perform in any material respect any of its representations, warranties,
covenants or other agreements contained in this Agreement, which breach or
failure to perform (A) would give rise to the failure of a condition set forth
in Section 7.3(a) and (b), and (B) is incapable of being cured by the Company
prior to the Termination Date or is not cured by the Company or Russell, as
applicable, within 30 days following receipt of written notice from the Parent
of such breach or failure to perform; provided, however that the breach in any
material respect of any representation or warranty by the Company or Russell
(other than the representations and warranties set forth in Sections 3.3, 3.17
and 3.20) shall not give rise to a right of the Parent to terminate this
Agreement pursuant to this Section 9.3(d) but, rather, will give rise to an
indemnification claim by the Parent pursuant to Article VIII; or
 
(e) by the Company or Russell, if the Parent shall have breached or failed to
perform in any material respect any of its representations, warranties,
covenants or other agreements contained in this Agreement, which breach or
failure to perform (A) would give rise to the failure of a condition set forth
in Section 7.2(a) and (b), and (B) is incapable of being cured by the Parent
prior to the Termination Date or is not cured by the Parent within 30 days
following receipt of written notice from the Company of such breach or failure
to perform; provided, however that the breach in any material respect of any
representation or warranty by the Parent shall not give rise to a right of the
Company or Russell to terminate this Agreement pursuant to this Section 9.3(e)
but, rather, will give rise to an indemnification claim by Russell pursuant to
Article VIII.
 


58

--------------------------------------------------------------------------------




Section 9.4 Effect of Termination. (a) In the event of termination of this
Agreement by Russell, the Parent or the Company as provided in Section 9.3, this
Agreement shall forthwith become null and void and have no effect, without any
liability or obligation on the part of any party hereto, other than the
provisions of this Section 9.4, Section 6.13 and Article VIII which provisions
shall survive such termination.
 
ARTICLE X 
 
DEFINED TERMS
 
Terms defined in this Agreement are organized alphabetically as follows,
together with the Section and, where applicable, paragraph, number in which
definition of each such term is located:
 
“ABCA”
 
Recitals
“Accounting Principles”
 
Section 11.2(a)
“Adjusted EBITDA”
 
Section 11.2(b)
“Agreed Allocation Statement of Merger Consideration”
 
Section 11.2 (c)
“affiliate”
 
Section 11.2(d)
“Affiliate Arrangements”Section
 
3.23(a)
“Agreement”
 
Preamble
“Audited Financial Statements”
 
Section 6.19(a)
“Benchmark Working Capital”
 
Section 11.2(e)
“Business Day”
 
Section 11.2(f)
“Certificate(s)”
 
Section 1.5(b)
“Certificate of Merger”
 
Section 1.2
“Charter Documents”
 
Section 3.1(a)
“Claim Notice”
 
Section 8.1(j)
“Closing”
 
Section 9.1
“Closing Adjusted EBITDA”
 
Section 11.2(g)
“Closing Date”
 
Section 9.1
“Closing Cash”
 
Section 1.4(b)
“Closing Merger Consideration”
 
Section 2.5(a)
“Closing New Restaurant Investment Amount”
 
Section 11.2(h)
“Closing Working Capital”
 
Section 11.2(i)
“Code”
 
Recitals
“Company”
 
Preamble
“Company Claimants”
 
Section 6.17
“Company Closing Certificate”
 
Section 7.3(a)
“Company Common Stock”
 
Section 11.2(j)

 
59

--------------------------------------------------------------------------------




“Company Contracts”
 
Section 3.21(a)
“Company Debt Obligee”
 
Section 2.1(a)
“Company Intellectual Property”
 
Section 3.20
“Company Leases”
 
Section 3.15(a)
“Company Leased Property”
 
Section 3.15(a)
“Company Products”
 
Section 3.20
“Company Registered Intellectual Property”
 
Section 3.20
“Company’s Statement”
 
Section 2.1(a)
“Continuing Employees”
 
Section 6.11
“Continental”
 
Section 11.2(l)
“control”
 
Section 11.2(d)
“Controlled Group Member”
 
Section 3.11(a)
“Corporate Records”
 
Section 3.1(c)
“Current Assets of the Company”
 
Section 11.2(ll)(A)
“Current Liabilities of the Company”
 
Section 11.2(ll)(B)
“Disputes Auditor”
 
Section 11.2(l)
“Dispute Notice”
 
Section 2.3
“DLLCA”
 
Recitals
“Earn-Out Period”
 
Section 11.2(m)
“Earn-Out Restaurants”
 
Section 11.2(n)
“Effective Time”
 
Section 1.2
“Environmental Law”
 
Section 3.18(b)
“Employee Benefit Plans”
 
Section 3.11(a)
“ERISA”
 
Section 3.11(a)
“Estimated Cash Deduction Amount”
 
Section 1.4(c)
“Estimated Closing New Restaurant Investment Amount”
 
Section 2.1(a)
“Estimated Closing Adjusted EBITDA”
 
Section 2.1(a)
“Estimated Closing Working Capital”
 
Section 2.1(a)
“Estimated Total Indebtedness”
 
Section 2.1(a)
“Estoppel Certificates”
 
Section 11.2(o)
“Exchange Act”
 
Section 6.1(a)
“Final Closing Statement”
 
Section 2.4(c)
“Final Holdback Payment Date”
 
Section 11.2(p)
“Final New Restaurant Investment Amount”
 
Section 2.5(a)
“Final Total Indebtedness”
 
Section 2.5(a)
“Final Working Capital”
 
Section 2.5(a)
“First Holdback Reserve”
 
Section 11.2(q)
“First Merger”
 
Recitals
“First Surviving Corporation”
 
Section 1.1
“Governmental Consents”
 
Section 7.1(a)
“Governmental Entity”
 
Section 3.5(a)
“Gross Preliminary Closing Merger Consideration”
 
Section 1.4(c)
“Hazardous Substance”
 
Section 3.18(c)
“Indemnified Party”
 
Section 11.2(t)
“Indemnifying Party”
 
Section 8.1(j)

 
60

--------------------------------------------------------------------------------


 
“Indemnity Deductible”
 
Section 8.1(c)(i)
“Initial Holdback Payment Date”
 
Section 2.5(b)
“Intellectual Property”
 
Section 3.20
“IRS”
 
Section 3.11(c)
“knowledge”
 
Section 11.2(v)
“Legal Requirements”
 
Section 11.2(t)
“Lien”
 
Section 11.2(u)
“Losses”
 
Section 8.1(a)
“Loss Estimate”
 
Section 8.1(j)
“Material Adverse Effect”
 
Section 11.2(v)
“Material Company Contracts”
 
Section 3.21(a)
“Merger Form 8-K”Section 6.3(a)
   
“Merger Sub”
 
Preamble
“Merger Sub Common Stock”
 
Section 1.4(e)
“Multiemployer Plans” Section 3.11(b)
   
“Negative Cash Merger Consideration Amount
 
Section 1.4(d)
“Non-Recourse Person”
 
Section 11.2(w)
“Non-Competition Agreement(s)”
 
Recitals
“Oregano LLC”
 
Preamble
“Other Filings”
 
Section 6.1(a)
“Parent”
 
Preamble
“Parent Adjustment Amount”
 
Section 2.5(a)
“Parent Closing Certificate”
 
Section 7.2(a)
“Parent Common Stock”
 
Section 11.2(x)
“Parent Indemnified Persons”
 
Section 8.1(a)
“Parent Plan”
 
Section 6.1(a)
“Parent Proceedings”
 
Section 4.6
“Parent SEC Reports”
 
Section 4.5
“Parent Stockholders’ Meeting”
 
Section 3.26
“Parent Stockholder Approval”
 
Section 6.1(a)
“Patents”
 
Section 3.20
“Permits”
 
Section 3.6(b)
“Permitted Liens”
 
Section 11.2(y)
“Person”
 
Section 11.2(z)
“Personal Property”
 
Section 3.14
“Preliminary Cash Merger Consideration”
 
Section 1.4(b)
“Preliminary Closing Merger Consideration”
 
Section 1.4(c
“Preliminary Closing Statement”
 
Section 2.2(a)
“Preliminary Closing Stock Consideration”
 
Section 11.2(aa)
“Preliminary Parent Stock Consideration”
 
Section 1.4(d)
“Press Release”
 
Section 6.3(a)
“Proceedings”
 
Section 3.10(a)
“Prospectus”
 
Section 6.17
“Proxy Statement”
 
Section 3.26
“Real Estate Purchase Agreement”
 
11.2(bb)
“Reallocated Stock”
 
Section 1.4(d)

 
61

--------------------------------------------------------------------------------


 
“Registered Intellectual Property”
 
Section 3.20
“Remaining Holdback Shares”
 
Section 11.2(cc)
“Response Date”
 
Section 8.3(a)
“Response Notice”
 
Section 8.3(a)
“Restaurant Earn-Out Amount”
 
Section 11.2(dd)
“Restaurant Milestone”
 
Section 11.2(ee)
“Russell”
 
Preamble
“SEC”
 
Section 6.1(a)
“Second Certificate of Merger”
 
Section 1.17(a)
“Second Effective Time”
 
Section 1.17(a)
“Second Holdback Reserve”
 
Section 11.2(ff
“Second Merger”
 
Recitals
“Securities Act”
 
Section 6.1(a)
“Seller Indemnified Persons”
 
Section 8.1(b)
“Shareholder”
 
Section 11.2(qq)
“Shareholder Adjustment Amount”
 
Section 2.5(a)
“Shareholder Approval”
 
Section 11.2(hh)
“Shareholder Consent”
 
Recitals
“Straddle Period”
 
Section 8.1(a)
“Surviving LLC”
 
Section 1.17(a)
“Tax/Taxes”
 
Section 3.17(f)
“Tax Return”
 
Section 3.17(g)
“Termination Date”
 
Section 9.3(c)
“Third Party Claim”
 
Section 8.1(j)
“Total Holdback Shares”
 
Section 11.2(ll)
“Total Indebtedness”
 
Section 11.2(jj)
“Total Merger Consideration”
 
Section 11.2(kk) “
Transaction”
 
Recitals
“Transfer Documents”
 
Section 7.3(q)
“Transferred Property”
 
Section 6.2
“Trademarks”
 
Section 3.20
“Trust Fund”
 
Section 4.8
“U.S. GAAP”
 
Section 3.7(a)
“Unaudited Financial Statements”
 
Section 3.7(a)
“Working Capital of the Company”
 
Section 11.2(ll)

 
ARTICLE XI 
 
GENERAL PROVISIONS
 
Section 11.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given or served for all purposes
upon receipt of (i) hand delivery, (ii) certified or registered mail, return
receipt requested, (iii) internationally recognized overnight courier service
(costs prepaid) or (iv) telecopy transmission with confirmation of receipt:
 


62

--------------------------------------------------------------------------------




if to Parent, to:


Restaurant Acquisition Partners, Inc.
5950 Hazeltine National Drive, Suite 290
Orlando, Florida 32822
Attention: Christopher R. Thomas
Telephone: 407-240-9190
Facsimile: 407-240-9176


with a copy to:


Ronald A. Fleming, Jr., Esq.
Pillsbury Winthrop Shaw Pittman LLP.
1540 Broadway
New York, New York 10017
Telephone: 212-858-1143
Facsimile: 212-298-9931




if to Russell or the Company (prior to the Closing Date) to:


Oregano’s Pizza Bistro, Inc.
7217 East Shea Blvd
Scottsdale, AZ 85260
Attention: Mark S. Russell
Telephone: 480-829-0898
Facsimile: 480-998-3926
 
with a copy to:


Tiffany & Bosco, P.A.
Third Floor Camelback Esplanade II
2525 East Camelback Road
Phoenix, AZ 85016-9240
Attention: Alexander Poulos, Esq.
Telephone: 602-255-6000
Facsimile: 602-255-0103


Section 11.2 Interpretation. When a reference is made in this Agreement to an
Exhibit or Schedule, such reference shall be to an Exhibit or Schedule to this
Agreement unless otherwise indicated. When a reference is made in this Agreement
to Sections or subsections, such reference shall be to a Section or subsection
of this Agreement. Unless otherwise indicated the words “include,” “includes”
and “including” when used herein shall be deemed in each case to be followed by
the words “without limitation.” The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. When reference is made herein
to “the business of” an entity, such reference shall be deemed to include the
business of all direct and indirect subsidiaries of such entity. Reference to
the subsidiaries of an entity shall be deemed to include all direct and indirect
subsidiaries of such entity. For purposes of this Agreement:
 


63

--------------------------------------------------------------------------------




(a) the term “Accounting Principles” shall mean the accounting principles,
policies and procedures of the Company used in preparing the Unaudited Financial
Statements;
 
(b) the term “Adjusted EBITDA” shall mean (i) restaurant operating profit, plus
(ii) interest, plus (iii) taxes, plus (iv) depreciation, plus (v) amortization,
plus (vi) non-recurring expenses as set forth in Schedule 11.2(b), minus (vii)
corporate overhead, each calculated in accordance with past practices for the
twelve (12) month period ending August 31, 2008;
 
(c) the term “Agreed Allocation Statement of Merger Consideration” shall mean
the allocation of the Merger Consideration, in the form attached as Schedule
11.2(c), reasonably agreed to and signed by Parent, Russell and the Company as
of the Closing Date.
 
(d) the term “affiliate” shall mean, as applied to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with, such Person. For purposes of this definition, “control”
(including with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise;
 
(e) the term “Benchmark Working Capital” shall mean a negative one million five
hundred thousand dollars ($-1,500,000).
 
(f) the term “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which banking institutions in New York, New York are authorized or
obligated to be closed;
 
(g) the term “Closing Adjusted EBITDA” shall mean the Adjusted EBITDA of the
Company for the period ending August 31, 2008 as such item appears in the Final
Closing Statement;
 
(h) the term “Closing New Restaurant Investment Amount” shall mean the amount of
any fully documented third party capital expenditures reasonably incurred by the
Company and paid prior to the Closing Date, in accordance with the project
development plan and budget, for the construction or development of any new
“Oregano’s Pizza Bistro, Inc.” restaurants;
 
(i) the term “Closing Working Capital” shall mean the Working Capital of the
Company as of the close of business on the Business Day immediately preceding
the Closing Date, determined in accordance with the Accounting Principles;
 


64

--------------------------------------------------------------------------------




(j) the term “Company Common Stock” shall mean Company Class A common stock,
$1.00 par value per share;
 
(k) the term “Continental” shall mean a Continental Stock Transfer and Trust
Company;
 
(l) the term “Disputes Auditor” shall mean Walker & Armstrong LLP, 4000 N.
Central Ave., Suite 1100, Phoenix, Arizona or any other independent public
accounting firm mutually agreed upon by Russell and the Parent;
 
(m) the term “Earn-Out Period” shall mean the earlier of (i) the completion of
the Restaurant Milestone to the reasonable satisfaction of the Parent and (ii)
the second anniversary of the Closing Date; provided, however that in either
case all of the Earn-Out Restaurants must have been completed to the reasonable
satisfaction of the Parent;
 
(n) the term “Earn-Out Restaurants” shall mean three (3) new incremental Company
restaurants;
 
(o) the term “Estoppel Certificate” shall mean a fully executed original
certificate, in form and substance reasonably satisfactory to the Parent, from
any landlord or tenant of a Company Leased Property, dated no more than ten days
prior to the Closing, certifying (i) that the Company Lease is in good standing
and full force and effect in accordance with its terms and has not been modified
(except for the modifications set forth therein), amended or assigned; (ii) the
date or dates to which rent and other charges thereunder have been paid; (iii)
that there is no default thereunder on the part of any party thereto; (iv) that
all work required to be done under the Company Lease has been completed to its
satisfaction; and (v) as to such further actions as may reasonably be requested
by the Parent;
 
(p) the term “Final Holdback Payment Date” shall mean twelve (12) months
following the Closing Date;
 
(q) the term “First Holdback Reserve” shall mean the aggregate amount of all (i)
Losses of the Parent Indemnified Persons that have been finally determined and
(ii) Loss Estimates of the Parent Indemnified Persons set forth in any Claim
Notices that have been made, but have not been finally determined (in accordance
with Section 8.3), prior to the Initial Holdback Payment Date;
 
(r) the term “Indemnified Party” shall mean the Parent Indemnified Persons or
the Seller Indemnified Persons, as the case may be;
 
(s) the term “knowledge” (including any derivation thereof such as “known” or
“knowing”) shall mean: (i) with respect to the Company, the knowledge, with a
duty of reasonable inquiry of Persons within the Company, of the individuals
specified on Schedule 11.2(p)(i) and (ii) with respect to the Parent, the
knowledge, with a duty of reasonable inquiry of Persons within the Parent, of
the individuals specified on Schedule 11.2(p)(ii);
 


65

--------------------------------------------------------------------------------




(t) the term “Legal Requirements” shall mean any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, arbitration award,
license, permit, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity;
 
(u) the term “Lien” shall mean, with respect to any property or asset, any
mortgage, pledge, security interest, encumbrance, lien, restriction or charge of
any kind (including, without limitation, any conditional sale or other title
retention agreement or lease in the nature thereof, any sale with recourse
against the seller or any affiliate of the seller, or any agreement to give any
security interest); 
 
(v) the term “Material Adverse Effect” when used in connection with an entity
shall mean (a) any event, condition, circumstances or change, which has or would
be reasonably expected to have any adverse change in or effect on the
properties, business, assets (including intangible assets), revenues, financial
condition or results of operations of the Company which is material to the
Company taken as a whole; provided, however, that the following shall not be
considered a Material Adverse Effect: (i) changes, events, inaccuracies,
circumstances and effects that are caused by or arise out of (y) economic or
business conditions in the United States generally and which do not
disproportionately impact the Company (z) conditions effecting the industry in
which the Company competes as a whole and which do not disproportionately impact
the Company or (ii) any effect attributable to or arising out of (x) the public
announcement or the pendency of this Agreement or the performance of this
Agreement, (y) any action taken by the Company in compliance with this
Agreement, (z) changes in Legal Requirements or U.S. GAAP or the enforcement or
interpretation thereof; or (b) any effect that would materially impair the
Company’s or the Parent’s ability to consummate the transaction contemplated
hereby;
 
(w) the term “Non-Recourse Person” shall mean the Parent’s Merger Sub’s and
Oregano’s LLC’s stockholders, members, directors, managers, officers, employees,
agents or affiliates (as applicable);
 
(x) the term “Parent Common Stock” shall mean the authorized shares of Parent
common stock, $0.0001 par value;
 
(y) the term “Permitted Liens” shall mean (i) reflected in the Unaudited
Financial Statements reference balance sheet (ii) Liens for current taxes not
yet due and payable or that is being contested in good faith and (iii) minor
Liens that have arisen in the ordinary course of business and that do not (in
any case or in the aggregate) materially detract from the value of the assets
subject thereto or materially impair the operations of the Company;
 
(z) the term “Person” shall mean any individual, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity;
 


66

--------------------------------------------------------------------------------


 
(aa) the term “Preliminary Closing Stock Consideration” shall mean the
Preliminary Parent Stock Consideration less the Total Holdback Shares;
 
(bb) the term “Real Estate Purchase Agreement” shall mean that certain purchase
and sale agreement made and entered into as of the date hereof, by and among
Oregano’s Real Estate Holdings LLC, a Delaware limited liability company, City
Surf Management LLC, an Arizona limited liability company and Russell;
 
(cc) the term “Remaining Holdback Shares” shall mean an amount of shares equal
to the Total Holdback Shares then held by the Parent (for the avoidance of
doubt, in no event shall Total Holdback Shares (i) withheld by the Parent
pursuant to Section 2.5 and/or (ii) used to satisfy Losses of the Parent
Indemnified Persons that have been finally determined, constitute Remaining
Holdback Shares), minus the Second Holdback Reserve;
 
(dd) the term “Restaurant Earn-Out Amount” shall mean an amount equal to one (1)
times the Closing Adjusted EBITDA, as reflected on the Final Closing Statement,
payable in cash or Parent Common Stock (at Russell’s option) in accordance with
Section 2.7;
 
(ee) the term “Restaurant Milestone” shall mean the completion and opening of
the Earn-Out Restaurants;
 
(ff) the term “Second Holdback Reserve” shall mean the aggregate amount of all
(i) Losses of the Parent Indemnified Persons that have been finally determined
and (ii) Loss Estimates of the Parent Indemnified Persons set forth in any Claim
Notices that have been made, but have not been finally determined (in accordance
with Section 8.3), prior to the Final Holdback Payment Date;
 
(gg) the term “Shareholder” shall mean Russell, the holder of all issued and
outstanding Company Common Stock;
 
(hh) the term “Shareholder Approval” shall mean the requisite affirmative vote
of the holders of Company Common Stock required by the Charter Documents and
Legal Requirements to approve this Agreement and the Transaction;
 
(ii) the term “Total Holdback Shares” shall mean the aggregate number of shares
of the Parent Common Stock that may be issued by dividing (x) $2,547,100 by (y)
the average daily closing price of a share of Parent Common Stock quoted on the
Over-the-Counter Bulletin Board for the five trading days ending on the second
Business Day prior to the first public announcement pertaining to this
Agreement;
 


67

--------------------------------------------------------------------------------




(jj) the term “Total Indebtedness” shall mean, without duplication (i) all
indebtedness for borrowed money (secured or unsecured) or indebtedness issued or
incurred in substitution or exchange for indebtedness for borrowed money,
secured or unsecured, all obligations evidenced by bonds, debentures, notes or
similar instruments, all liabilities in respect of mandatorily redeemable or
purchasable capital stock or securities convertible into capital stock, and any
interest, premium, fees, penalties unpaid and owing with respect to the
foregoing liabilities; (ii) all liabilities for the deferred purchase price of
property; (iii) all liabilities in respect of any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which liabilities are required to be classified and accounted for under U.S.
GAAP as capital leases; (iv) any prepayment penalties or acceleration payments
payable in connection with the Merger or in connection with the prepayment of
indebtedness following the Effective Time, in each case with respect to
Indebtedness outstanding as of the Closing; (v) any payment obligation in
respect of interest under any existing interest rate swap or hedge agreement
entered into by the Company with respect to any liabilities described in clauses
(i) or (ii) above; (vi) any negative cash or overdraft balances; (vii) all
liabilities for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction securing obligations of a type
described in clauses (i), (ii) or (iii) above to the extent of the obligation
secured, and all liabilities as obligor, guarantor, or otherwise, to the extent
of the obligation secured; and (viii) any out-of-pocket costs, payables, fees
and expenses incurred by the Company on its own behalf or on behalf of Russell
in connection with this Agreement and the transactions contemplated hereby and
thereby (including fees and expenses of the Company’s financial advisors, legal
counsel, accountants, and other advisors) which have not been paid by the
Company prior to the Closing. For the avoidance of doubt the term “Total
Indebtedness” shall not include Current Liabilities of the Company and Current
Assets of the Company;
 
(kk) the term “Total Merger Consideration” shall mean the sum of (a) the Closing
Merger Consideration, plus (b) the Restaurant Earn-Out Amount, if any.
 
(ll) the term “Working Capital of the Company” shall mean the Current Assets of
the Company less the Current Liabilities of the Company, excluding cash,
deferred tax assets or deferred tax liabilities, accrued interest associated
with Total Indebtedness, current portion of obligations under capital lease, and
current portion of long term debt, as recorded on the Preliminary Closing
Statement or on the Final Closing Statement, as applicable and accounted for in
a manner consistently applied with the Audited Financial Statements. For the
purposes of this Agreement: (A) “Current Assets of the Company” means the
Company current assets as recorded on the Preliminary Closing Statement or on
the Final Closing Statement, as applicable and (B) “Current Liabilities of the
Company” means the Company current liabilities as recorded on the Preliminary
Closing Statement or on the Final Closing Statement, as applicable;


(mm) all monetary amounts set forth herein are referenced in United States
dollars, unless otherwise noted.
 
Section 11.3 Governing Law; Consent to Jurisdiction and Waiver of Jury Trial.
(a) This Agreement shall be governed by and construed in accordance with the
internal substantial laws and not the choice of law rules of the State of
Arizona.
 


68

--------------------------------------------------------------------------------




(b) Each party hereto hereby irrevocably and unconditionally consents to submit
to the exclusive jurisdiction of the courts of the federal or state courts
located in Arizona, for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby (and the
parties hereto agree not to commence any action, suit or proceeding relating
thereto except in such courts), and further agrees that service of any process,
summons, notice or document by U.S. registered or certified mail to such party’s
principal place of business shall be effective service of process for any
action, suit or proceeding arising out of the parties in any such court. Each
party hereby irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby, in such state or federal courts as aforesaid,
and hereby further irrevocably and unconditionally waives its right and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
 
(c) The parties hereto each hereby waive trial by jury in any judicial
proceeding involving, directly or indirectly, any matters (whether sounding in
tort, contract or otherwise) in any way arising out of, related to, or connected
with this Agreement, the transactions contemplated hereby or the relationship
established hereunder.
 
Section 11.4 Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that all parties hereto need not sign the same counterpart. Delivery
by facsimile to counsel for the other party of a counterpart executed by a party
shall be deemed to meet the requirements of the previous sentence.
 
Section 11.5 Entire Agreement; Third Party Beneficiaries. This Agreement and the
documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Schedules hereto (a)
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof;
and (b) are not intended to confer upon any other person any rights or remedies
hereunder (except as specifically provided in this Agreement).
 
Section 11.6 Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties hereto further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 


69

--------------------------------------------------------------------------------


 
Section 11.7 Assignment. This Agreement may not be transferred, assigned,
pledged or hypothecated by any party hereto without the express written consent
of the other party hereto, other than by operation of law; provided, that the
Parent may assign its rights, interests and obligations hereunder (i) to any
direct or indirect wholly owned subsidiary of the Parent or to any Affiliate of
which the Parent is a direct or indirect wholly owned subsidiary and (ii) for
the purpose of securing any financing of the transactions contemplated hereby;
provided, further, that if the Parent makes any assignment referred to in (i) or
(ii) above, the Parent shall remain liable under this Agreement. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors and permitted
assigns.
 
Section 11.8 Amendment. This Agreement may be amended by the parties hereto at
any time by execution of an instrument in writing signed on behalf of each of
the parties hereto.
 
Section 11.9 Extension; Waiver. At any time prior to the Closing, any party
hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto and (iii)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party. Delay in exercising any right under this
Agreement shall not constitute a waiver of such right.
 
Section 11.10 Specific Performance. The parties hereto agree that immediate and
irreparable harm and damage would occur for which monetary damages alone would
not be an adequate remedy in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that in the event of such breach or
non-performance neither party hereto, and nothing in this Agreement, shall
interfere with, delay, obstruct, or prevent the non-breaching party hereto from
taking, or require such party to take, any steps prior to taking action to seek
an interim and interlocutory equitable remedy (including an injunction or order
for specific performance) on notice or ex parte to enforce its rights or to
preserve the status quo or prevent irreparable harm and each party hereto
covenants and agrees not to contest, object to, or otherwise oppose an
application for equitable relief by the other party in such circumstances, and
waives any and all immunities from any equitable relief to which it may be
entitled. Any such relief or remedy shall not be exclusive, but shall be in
addition to all other available legal or equitable remedies. Each party hereto
agrees that the provisions of this Section 11.10 are fair and reasonable in the
commercial circumstances of this Agreement, and that neither party hereto would
have entered into this Agreement but for each party’s agreement with the
provisions of this Section.
 
Section 11.11 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by all parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.
 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]


70

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 
RESTAURANT ACQUISITION PARTNERS, INC.
 
By:
/s/ Christopher R. Thomas
 
Name: Christopher R. Thomas
 
Title: President and CEO



OREGANO’S ACQUISITION, INC.
 
By:
 /s/ Christopher R. Thomas
 
Name: Christopher R. Thomas
 
Title: President

 
OREGANO’S HOLDINGS LLC
 
By:
RESTAURANT ACQUISITION PARTNERS, INC.
Its: 
Managing Member

 
By: /s/ Christopher R. Thomas
Name: Christopher R. Thomas
Title: President and CEO



OREGANO’S PIZZA BISTRO, INC.
 
By:
 /s/ Mark S. Russell
 
Name: Mark S. Russell
 
Title: President



MARK S. RUSSELL
 
By: /s/ Mark S. Russell
Name: Mark S. Russell

 
- Signature Page to Merger Agreement -

--------------------------------------------------------------------------------




 